Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

EXHIBIT 10.53

ENGINEERING, PROCUREMENT & CONSTRUCTION

MANAGEMENT AGREEMENT

This Engineering, Procurement & Construction Management Agreement (this
“Agreement”), is dated as of August 7, 2007, and is entered into by and between
HOKU MATERIALS, INC., a Delaware corporation (hereinafter referred to as
“Owner”) and STONE & WEBSTER, INC. (hereinafter referred to as “Contractor”).
Contractor and Owner are referred to herein as a “Party” and together as the
“Parties.”

RECITALS

WHEREAS, Owner is building a 2000 Metric Ton/Year Polysilicon Plant to be
located in Pocatello, Idaho (hereinafter referred to as the “Project”); and

WHEREAS, Owner intends to hire Contractor to perform certain engineering,
procurement, and construction management services for the Project as hereinafter
set forth; and

WHEREAS, Contractor desires to perform such services for Owner;

NOW, THEREFORE, pursuant to the terms and conditions and the mutual
consideration set forth herein, Owner and Contractor agree as follows.

AGREEMENT

ARTICLE 1. DEFINITIONS.

Capitalized terms used in this Agreement and not otherwise defined, are defined
in this ARTICLE 1.

1.1. AGREEMENT. The term “Agreement” means this Engineering, Procurement and
Construction Management Agreement, together with all schedules, exhibits and
appendices hereto, as such may be amended or amended and restated from time to
time.

1.2. APPLICATION FOR PAYMENT. The term “Application for Payment” is defined in
Article 10.1.1 of this Agreement.

1.3. CONTRACT PRICE. The “Contract Price” is defined in Article 7 of this
Agreement.

1.4. CONTRACT TIME SCHEDULE. The “Contract Time Schedule” is defined in Article
6.1 of this Agreement.

1.5. CONTRACT TIMES. The number of Days or the dates stated in the Agreement
(i) to achieve Substantial Completion, and (ii) to complete the Work so that it
is ready for final payment in accordance with ARTICLE 10 of this Agreement.

1.6. CONSTRUCTION MANAGEMENT. As Owner’s representative and an integral member
of the project team during all phases of the project, that portion of
Contractor’s Work related to planning, coordinating, monitoring, status
assessment and reporting on construction progress, schedule and budget.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 1 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

1.7. DAY. The term “Day” shall mean a calendar day unless otherwise specifically
designated.

1.8. ENGINEERING SERVICES. That portion of Contractor’s Work relating to the
preparation of Drawings, Specifications, and other design documents specified in
the Contract Documents and required to be performed by licensed design
professionals.

1.9. HAZARDOUS SUBSTANCE. The term “Hazardous Substance” means any and all
chemicals, constituents, contaminants, pollutants, materials, and wastes and any
other carcinogenic, corrosive, ignitable, radioactive, reactive, toxic or
otherwise hazardous substances or mixtures (whether solids, liquids, gases), or
any substances now or at any time subject to regulation, control, remediation or
otherwise addressed as a hazardous substance under applicable laws, including
those laws, regulations and policies relating to the discharge, emission, spill,
release, or threatened release into the environment or relating to the disposal,
distribution, manufacture, processing, storage, transport, treatment, or other
use of such substances.

1.10. MILESTONE. A principal event specified in the Contract Documents relating
to an intermediate completion date or time prior to Substantial Completion of
all the Work.

1.11. OWNER AND CONTRACTOR. Contractor is an independent contractor and, except
for the procurement of engineered equipment necessary for the Project and its
Construction Management Services, is not an agent of Owner. This Agreement shall
not be construed as establishing an employment agreement, a partnership, a
general agency, or a joint venture, and neither party shall have any authority
to incur or commit for expenditures on behalf of the other party or to obligate
that party except as expressly authorized by that party in writing.

1.12. PRELIMINARY DOCUMENTS. The term “Preliminary Documents” is defined in
Article 3.2.1 of this Agreement.

1.13. PROJECT. The “Project” is defined in the recitals to this Agreement, and
includes total construction, which may include construction by other contractors
of Owner and/or Owners own forces and Contractor’s Work.

1.14. SITE. Lands or other areas designated in the Contract Documents as being
furnished by Owner for the performance of construction, storage, lay down, or
access.

1.15. SUBCONTRACTOR. The term “Subcontractor” shall mean a person or entity who
has a direct contract with Contractor to perform a portion of the Work.
Subcontractor shall include an authorized representative of the Subcontractor.
The term Subcontractor does not include any separate contractor employed by
Owner.

1.16. SUB-SUBCONTRACTOR. A Sub-subcontractor is a person or entity who has an
agreement with a Subcontractor to perform any portion of the Subcontractor’s
work.

1.17. SUBSTANTIAL COMPLETION. The time at which the Work (or a specified part)
has progressed to the point where it is sufficiently complete, in accordance
with the Contract Documents, so that the Project (or a specified part) can be
utilized for the purposes for which it is intended. The terms “substantially
complete” and “substantially completed” as applied to all or part of the Project
refer to Substantial Completion thereof.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 2 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

1.18. TARGET PRICE. The term “Target Price” is defined on Addendum 1 to Exhibit
D of this Agreement.

1.19. TECHNICAL SPECIFICATIONS. Means all equipment, process and related
specifications concerning the engineering, construction, integration into the
Project, and operation of such equipment or processes as such may be provided by
Contractor, one or more Subcontractors, Owner or a contractor or subcontractor
that is hired by Owner.

1.20. TIC (Total Installed Cost). The term “TIC” is defined in Addendum 1 to
Exhibit D of the Agreement.

1.21. WORK. The term “Work” shall mean engineering, procurement and construction
management services of the Project to be performed by Contractor under this
Agreement and includes all services, labor, and tests provided or to be provided
to fulfill Contractor’s obligations under this Agreement, as described on
Exhibit A attached hereto.

ARTICLE 2. THE CONTRACT DOCUMENTS

2.1. CONTRACT DOCUMENTS. The Contract Documents comprise the entire Agreement
between Owner and Contractor. The Contract Documents are as follows:

2.1.1. AGREEMENT. This Engineering, Procurement and Construction Management
Agreement;

2.1.2. DOCUMENTS RELATING TO CONTRACTOR’S SCOPE OF WORK, including, without
limitation, Exhibit A attached to this Agreement, and all schedules and
appendices attached thereto;

2.1.3. DRAWINGS AND SPECIFICATIONS. The Drawings and Specifications prepared by
Contractor and approved by Owner as listed on Exhibit A, including all schedules
and appendices attached thereto, together with all additions and revisions
thereto; and

2.1.4. MODIFICATIONS. A modification is (1) an amendment to this Agreement
signed by both Parties and Agent as outlined in Exhibit E attached hereto, (2) a
Change Order as outlined in Section 8 of this Agreement, or (3) a written order
for a minor change in the Work issued by Owner.

2.2. INTENT OF CONTRACT DOCUMENTS. The Contract Documents are intended to
describe a functionally complete Project to be designed and constructed in
accord with the Contract Documents. Any work, services, materials, or equipment
that may reasonably be inferred from prevailing custom or trade usage as being
required to complete the Work in accord with the Contract Documents will be
furnished and performed whether or not specifically called for. When words or
phrases which have a well-known technical, construction industry, or trade
meaning are used to describe work, materials, or equipment, such words or
phrases shall be interpreted in accord with that meaning.

2.3. CONTRACT DOCUMENTS ARE COMPLEMENTARY. The Contract Documents are
complementary; what is called for by one is as binding as if called for by all.
In the event of a discrepancy in the Contract Documents, the order of precedence
shall be as outlined in 2.4 below.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 3 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

2.4. PRECEDENCE OF CONTRACT DOCUMENTS. The precedence of the Contract Documents
for interpretation shall be in the following sequences:

1. This Agreement and any amendments thereto;

2. DOCUMENTS RELATING TO CONTRACTOR’S SCOPE OF WORK, wherein precedence shall be
large scale plans, over small scale, figured dimensions over scaled dimensions
and noted materials over graphic indications.

3. Modifications pursuant to Article 2.1.4 above.

2.5. MODIFICATION OF CONTRACT DOCUMENTS. Except where specifically provided by
the Contract Documents, and except in the case of Change Orders, the Contract
Documents may be amended, altered, or changed only by written agreement signed
by both Owner and Contractor.

ARTICLE 3. CONTRACTOR’S RESPONSIBILITIES.

3.1. GENERAL SERVICES OF CONTRACTOR

3.1.1. CONTRACTOR SHALL COMPLETE THE WORK. Contractor shall complete or cause to
be completed all of the Work in accord with the Contract Documents. Except as
otherwise specified herein, Contractor shall cause the Work to be performed in
accord with all federal, state and local laws, and regulations that are
applicable and in effect as of the date of this Agreement.

3.1.2. PERSONNEL AND MATERIALS.

3.1.2.1. ADEQUATE PERSONNEL. Contractor shall furnish necessary and qualified
engineers, architects, technicians, draftsmen, supervisors, labor, equipment,
tools, materials, supplies, and incidentals to perform the Work in accord with
the Contract Documents. Contractor shall be responsible for proper staffing of
the Work to be performed under this Agreement.

3.1.2.2. RESPONSIBILITY FOR PERSONNEL. Contractor shall be fully responsible to
Owner for all acts and omissions of Subcontractors and other personnel hired or
retained by Contractor to perform or furnish any of the Work required by the
Contract Documents. Contractor, however, shall not be responsible for any acts
or omissions of personnel hired or retained by Owner in connection with the
Project. Nothing in the Contract Documents shall create for the benefit of any
personnel hired or retained by Owner any contractual relationship with
Contractor nor shall it create any obligation on the part of Contractor to make
payment to personnel hired by or retained by Owner.

3.1.2.3. RESPONSIBILITY FOR SCHEDULING. Contractor shall be responsible for
scheduling and coordinating Subcontractors and other personnel retained or hired
by Contractor to perform the Work or any portion thereof. Contractor shall
require Subcontractors and other personnel hired or retained by Contractor to
perform or furnish any of the Work to communicate with Owner only through
Contractor.

3.1.3. SUBCONTRACTS. Contractor shall assure that all Subcontractors who are
engaged or retained by Contractor to perform Work on the Project do so under the
terms of an appropriate subcontract which is consistent with the applicable
provisions of this Agreement and which binds the Subcontractor to the applicable
terms and conditions of the Contract Documents.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 4 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3.1.4. CONTRACTOR’S REPRESENTATIVE. Contractor shall designate a representative.
The name of Contractor’s representative shall be given to Owner in writing.
Owner shall be notified of any change in Contractor’s representative in writing.
Contractor hereby names Mel Barnett as its Contractor’s representative.

3.1.5. COMPLIANCE. Contractor shall pay all payroll taxes, including taxes of
any kind assessed against, deducted, or deductible from wages or salaries and
shall comply with all applicable federal, state and local laws, ordinances,
orders, rules and regulations including but not limited to, those relating to
equal employment opportunity and affirmative action for disabled veterans,
veterans of the Vietnam Era, handicapped persons and all other legally protected
classes, the Americans with Disabilities Act, the Fair Labor Standards Act as
amended, Title VII of the Civil Rights Act of 1964, and the Occupational Safety
and Health Act.

3.1.6. PERMITS. Unless otherwise provided in the Contract Documents, Contractor
shall assist Owner for all construction and operational permits and licenses,
including those relating to environmental issues and those related to Owner’s
process, which are necessary for the prosecution of the Work. Owner is
responsible for governmental charges and inspection fees necessary for the
prosecution of the Work.

3.1.7. LAWS AND REGULATIONS. Contractor shall give all notices and comply with
all laws and regulations which are applicable to furnishing and performance of
the Work. Changes in laws or regulations not known or foreseeable on the date of
this Agreement which have an effect on the cost or the time of performance of
the Work may be the subject of a request for a Change Order under ARTICLE 8.

3.1.8. TAXES. Except for sales and use taxes required to be paid by Owner,
Contractor shall pay all sales, consumer, use, gross receipts, and other similar
taxes required to be paid by Contractor in accord with the laws and regulations
of the place of the Project which are applicable during the performance of the
Work. Contractor shall also provide Owner reasonable assistance to establish tax
exemptions where applicable.

3.1.9. SAFETY. Contractor shall take necessary precautions for the safety of its
employees on the Work and shall comply with all applicable provisions of
federal, state, and municipal safety laws to prevent accidents or injury to
person on, about, or adjacent to the Project Site. Contractor shall implement a
Site safety program based upon the policies and procedures outlined in
Contractor’s Corporate Safety Manual, a copy of which will be provided to Owner
upon request. Contractor shall erect or shall cause to be erected and
maintained, as required by the conditions and progress of the Work, necessary
safeguards for the protection of its employees. It is understood and agreed,
however, that Contractor shall have no responsibility for the elimination or
abatement of safety hazards created or otherwise resulting from work at the Site
carried on by other persons or firms directly employed by Owner as separate
contractors or by Owner’s tenants, and Owner agrees to cause any such separate
contractors and tenants to abide by and fully adhere to all applicable
provisions of federal, state, and municipal laws and regulations and to comply
with all reasonable requests and directions of Contractor for the elimination or
abatement of any such safety hazards at the job site.

3.1.10. MAINTENANCE OF BOOKS AND RECORDS. As to any time and material work,
Contractor’s books and records shall include time cards and other records
relating to the time of Contractor personnel spent on the Work and any
expenditures made by Contractor for which Contractor will request reimbursement
from Owner hereunder.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 5 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3.2. RESPONSIBILITIES WITH RESPECT TO ENGINEERING. Contractor is responsible for
the general plant design and integration of the designs of other contractors of
Owner into the overall Project.

3.2.1. DRAWINGS AND SPECIFICATIONS. Contractor shall prepare Drawings and
Specifications based on Owner-approved preliminary documents attached hereto as
Schedule 1 to Exhibit A (the “Preliminary Documents”). The Drawings and
Specifications shall set forth the requirements for the construction of the Work
in sufficient detail to enable Owner and its contractors to construct the
Project. Drawings and Specifications shall ordinarily be submitted to Owner for
its written approval. Owner shall approve or reject such Drawings and
Specifications within 7 days of receipt from Contractor.

3.2.2. STANDARD OF CARE. The standard of care for all design services performed
or furnished by Contractor under this Agreement will be the care and skill
ordinarily used by members of the architectural and engineering profession
practicing under similar conditions in the same locality. In the event that
design services furnished by Contractor do not meet the foregoing standard of
care, Contractor will re-perform such services at no cost to Owner, provided,
however, that Owner notifies Contractor, in writing, of such design deficiency
within a period of one year from the date of Substantial Completion of the Work
or any separable portion of the Work containing a design deficiency.

3.2.3. NO WARRANTY FOR PERFORMANCE BY OTHERS. Contractor does not warrant any
process, or the designs connected therewith, or any design services to be
furnished by others, including but not limited to processes and designs
furnished by Owner and any contractors retained by Owner. Additionally,
Contractor does not warrant any materials or equipment purchased as Agent of
Owner. Owner shall compensate Contractor for remedying or making changes in the
Work or portions thereof requested by Owner which result from deficiencies or
changes in such processes and designs by others.

3.2.4. BREACH OF DUTY OF CARE – ENGINEERING. In any event, Contractor’s
liability under Article 3.2.2, shall be limited to the obligation to re-perform,
at its sole cost and expense, any negligently designed portion of the Work.
Contractor shall not incur any other responsibility or liability whatsoever to
Owner, for losses or damages of any nature whatsoever arising out of or in
connection with Article 3.2.2 of this Agreement and not expressly assumed
hereunder.

3.3. RESPONSIBILITIES WITH RESPECT TO PROCUREMENT.

3.3.1. CONTRACTOR’S RESPONSIBILITIES. Acting as agent of Owner, Contractor shall
procure engineered equipment necessary for the construction of the Project. Such
procurement services shall include expediting of procured long lead equipment
items. All procurement services shall be performed in accordance with the
procurement plan attached hereto as Appendix 1 to Exhibit A (the “Procurement
Plan”). Notwithstanding anything to the contrary in this Agreement or the
Procurement Plan, Contractor shall obtain Owner’s prior written authorization
prior to making each purchasing commitment as Owner’s agent.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 6 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

3.3.2. STANDARD OF CARE. The standard of care for all procurement services
performed or furnished by Contractor under this Agreement will be the care and
skill ordinarily used by members of the engineering profession practicing under
similar conditions in the same locality. In the event that procurement services
furnished by Contractor do not meet the foregoing standard of care, Contractor
will re-perform such procurement services at no cost to Owner, provided,
however, that Owner notifies Contractor, in writing, of such deficiency within a
period of one year from the date of Substantial Completion of the Work or any
separable portion of the Work containing a deficiency. In no event does
Contractor provide any warranty to Owner on such material or equipment except
that Contractor shall ensure that all such warranties provided by the vendors
are in the name of, or assigned to, Owner.

3.4. RESPONSIBILITIES WITH RESPECT TO CONSTRUCTION MANAGEMENT.

3.4.1. CONTRACTOR’S RESPONSIBILITIES. Acting as agent of Owner, Contractor shall
provide Construction Management Services to Owner.

3.4.2. STANDARD OF CARE. The standard of care for all construction management
services performed or furnished by Contractor under this Agreement will be the
care and skill ordinarily used by members of the architectural and engineering
profession practicing under similar conditions in the same locality. In the
event that construction management services furnished by Contractor do not meet
the foregoing standard of care, Contractor will re-perform such services at no
cost to Owner, provided, however, that Owner notifies Contractor, in writing, of
such deficiency within a period of one year from the date of Substantial
Completion of the Work or any separable portion of the Work containing a
deficiency.

3.4.3. INITIAL START-UP. With the assistance of Owner’s personnel, Contractor
shall direct the checkout of utilities and operation of systems and equipment
for readiness and shall assist in their initial start-up and testing review.

ARTICLE 4. OWNER’S RESPONSIBILITIES

4.1. PROJECT INFORMATION. If reasonably required and applicable to the Project
and the Work, Owner shall provide Contractor with the following:

4.1.1. ENVIRONMENTAL ASSESSMENT. Environmental assessment and impact statements;

4.1.2. SURVEYS. Property, boundary, easement, right-of-way, topographic, and
utility surveys;

4.1.3. LAND USE RESTRICTIONS. Zoning, deed, and other land use restrictions;

4.1.4. SUBSURFACE INVESTIGATIONS. Subsurface investigations performed by or on
behalf of Owner relating to the Site;

4.1.5. ENGINEERING SURVEYS. Engineering surveys to establish reference points
for design and construction which in Contractor’s judgment are necessary to
enable Contractor to proceed with the Work;

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 7 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4.1.6. OWNER SUPPLIED DELIVERABLES:

4.1.6.1. [*]: Owner shall use commercially reasonable efforts to provide native
format PFD’s, P&ID’s, drawings, data sheets and other work product prepared on
behalf of Owner by Owner’s other contractors for the Project.

4.1.6.2. [*]: Owner shall provide the documentation and equipment for the [*],
which are necessary for the completion of the Work.

Owner deliverables under this Section 4.1.6.2 shall include:

 

  1. PFDs for equipment

 

  2. P&IDs

 

  3. Rated consumption of specifications of utilities and materials

 

  4. Equipment table

 

  5. Equipment layout

 

  6. Foundation load chart (device load, including net weight, operation weight,
maintenance weight and civil engineering conditions drawing)

 

  7. Anchor bolt chart

 

  8. Material supply data sheet or curve at different period of time, as
reference values

 

  9. Installation, operation, and maintenance manuals

 

  10. Pipe layout plan

 

  11. Pipe materials grade table for reactor

 

  12. Heat insulation table of equipment and pipe

 

  13. Layout plan of connecting points

 

  14. General drawing of equipment

 

  15. Detail drawing of the whole equipment set

 

  16. Orientation diagram of equipment orifices

 

  17. Drawings for special spare parts

4.1.6.3. [*]: Owner shall provide the system design documentation per [*] that
is necessary for the completion of the Work.

Owner deliverables under this Section 4.1.6.3 shall include:

 

  1. Process flow diagram

 

  2. P&ID

 

  3. Compressor specification

 

  4. Refrigeration specification

 

  5. Vessel layout drawings

 

  6. Utilities summary

 

  7. Piping specifications

 

  8. Single line diagram for electrical users

 

  9. Pump data sheets

 

  10. Heat exchanger data sheets

 

  11. Heat exchanger layout drawings

 

  12. Plot plan

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 8 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

  13. Automatic valve data sheets

 

  14. Pressure relief valve calculations

 

  15. Pressure relief valve data sheets

 

  16. Valve summary

 

  17. Instrument summary

 

  18. Instrument data sheets

 

  19. Insulation specification

 

  20. Electrical schematics

 

  21. Sequence chart

 

  22. Operating instructions

 

  23. I/O List with set points

4.1.6.4. TCS Production and Purification: Owner shall provide the following
documentation regarding the TCS production and purification processes as soon as
practicable so as not to delay the Project Schedule.

 

  1. Material balance (simulated)

 

  2. Heat Balance (simulated)

 

  3. Impurity tracking levels (simulated)

 

  4. Process flow diagrams keyed to the Stream Catalog (simulated)

 

  5. Stream Catalog(simulated)

 

  6. Operating conditions: pressure, temperature, duty cycle, physical
properties

 

  7. Equipment list: very rough sizes, materials of construction

 

  8. Equipment details for the fluidized bed and the columns used to supply the
solar grade TCS

 

  9. Sizing and suggested ports

4.1.7. ASSISTANCE WITH APPROVALS. Assistance in filing documents required to
obtain necessary approvals of governmental authorities having jurisdiction over
the Project;

4.1.8. INFORMATION CONCERNING HAZARDS. Information known to or in the possession
of Owner relating to the presence of hazardous materials and substances at the
Site;

4.1.9. AVAILABILITY OF LANDS. The lands upon which the construction is to be
performed, rights-of-way and easements for access thereto and, upon written
request of Contractor, a statement of record legal title and a legal description
of such lands. Owner shall identify any encumbrances or restrictions which
specifically relate to the use of such lands so furnished with which Contractor
will have to comply in performing the Work. Easements for permanent structures
or permanent changes in existing facilities will be obtained and paid for by
Owner.

4.2. OWNER REVIEW. Owner shall give thorough and timely consideration to all
sketches, plans, drawings, specifications, proposals, contracts, and other
documents submitted by Contractor and shall inform Contractor promptly of its
approval and/or comments. Such review period of Owner shall not exceed 7 days.
Upon Owner’s request, Contractor shall immediately, and in any case, no later
than 3 business days after receipt of such request, provide Owner with copies of
all existing, supporting documents, and all Contract Documents (as defined in
Article 2.1 above, whether in draft, partial or complete form), all procurement
documentation, all subcontracts, and all time sheets and documents related to
fees and payments.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 9 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4.3. PROFESSIONAL SERVICES. Owner shall furnish such legal, accounting, and
insurance counseling services as Owner may require.

4.4. OWNER’S REPRESENTATIVE. Owner shall, in writing, designate a person to act
as Owner’s representative with respect to the services Contractor is to perform
under this Agreement. Such person shall have complete authority from Owner to
transmit instructions, receive information, and to interpret and define Owner’s
policies and decisions with respect to such services. In addition, at Owner’s
cost, Owner may hire one or more third party engineers to review, oversee and
audit Contractor’s work pursuant to this Agreement. However, it is understood by
both Parties that Contractor is under no obligation to follow any instruction or
directive of such Owner’s third party representatives and Owner shall indemnify
and hold harmless Contractor from any liabilities which may result from such
Owner’s third party representatives. Contractor hereby agrees that it shall
cooperate with such third party engineer who is designated in writing by Owner,
and, at Owner’s request, Contractor shall provide such third party with all
information and documentation that Owner is entitled to receive pursuant to this
Agreement, including, without limitation, all Contract Documents (as defined in
Article 2.1 above), all procurement documentation, all subcontracts, and all
time sheets and documents related to fees and payments. Contractor acknowledges
and agrees that Owner’s third party consultant may be an engineering,
procurement and construction firm that is a competitor of Contractor; provided,
however, that Contractor may require such third party to sign a commercially
reasonable confidentiality agreement prior to disclosing Contractor’s
confidential information that is included in such information and documents.

4.5. HAZARDOUS SUBSTANCES. Owner shall remove, transport and dispose of any
Hazardous Substance, or shall cause the removal, transportation, and disposal of
any such Hazardous Substance, (other than Hazardous Substances transported and
released on Site by Contractor or created, used, or handled as part of
Contractor’s Work at the Site) discovered or released at the Site.

4.6. PAYMENTS TO CONTRACTOR. Owner shall make payments to Contractor promptly
when they are due as provided in this Agreement.

4.7. NOTICE OF FAULTS OR DEFECTS. If Owner becomes aware of any fault or defect
in the Project or non-conformance with the Contract Documents, Owner shall give
prompt written notice thereof to Contractor.

4.8. OWNER-FURNISHED EQUIPMENT AND MATERIALS. Owner will assure that any
equipment or materials to be furnished by Owner for the Project is furnished in
accord with the Project schedule prepared by Contractor.

4.9. PROMPTNESS; RELIANCE. The services and information required by the above
paragraphs shall be furnished with reasonable promptness at Owner’s expense. In
performing services under this Agreement, Contractor shall be entitled to rely
on all information provided by Owner hereunder. Contractor shall not be
responsible or liable in any manner for any defect or deficiency in the
information supplied or for defects or deficiencies in Contractor’s performance
or services to the extent they result from Contractor’s reliance on such
information.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 10 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

4.10. REVIEW OF DRAWINGS AND SPECIFICATIONS. Owner shall promptly review with
Contractor that are submitted to Owner in accord with Article 3.2.1 and indicate
thereon that such drawings are “APPROVED FOR CONSTRUCTION” prior to their
release for construction.

4.11. NON-WAIVER. Any approvals by Owner of the Work, the design documents or
any changes, alterations, revisions or modifications thereto as required or
allowed by this Agreement, or otherwise, at any time, shall not waive, release
or diminish Contractor’s professional responsibilities hereunder.

4.12. CO-LOCATION. At Owner’s option, Owner may co-locate Owner’s Representative
with Contractor’s Representative, and if such location is at Contractor’s place
of business, then Contractor shall provide Owner’s Representative, at no charge,
with reasonable access to an office, cubicle, conference room, or similarly
suitable work space at Contractor’s place of business during Contractor’s normal
business hours.

ARTICLE 5. SUBCONTRACTS.

5.1. SUBCONTRACTED WORK. All portions of the Work that Contractor does not
perform with its own forces shall be performed under subcontracts.

5.2. RESPONSIBILITY FOR SUBCONTRACTORS. Owner reserves the right to obtain
contractual relationships directly with any subcontractor. When requested by
Owner, Contractor shall be responsible for the management of Owner’s
subcontractors in the performance of their work. Owner shall communicate with
subcontractors through Contractor. However, Contractor shall not be responsible
for any liabilities which results from such subcontractors and Owner agrees to
defend and indemnify Contractor from any liabilities claimed by such Owner
subcontractors/vendors.

ARTICLE 6. TIMING OF WORK.

6.1. CONTRACT TIME SCHEDULE. Contractor shall put forth a good faith effort to
ensure that the Work will be prosecuted by Contractor in accord with the
schedule set forth in Exhibit B hereto (the “Contract Time Schedule”) and upon
progress schedules mutually agreed upon with Owner.

6.2. DATE OF SUBSTANTIAL COMPLETION. The date or dates for the Preliminary
Reactor Test Demonstration (as defined on Exhibit B), Mechanical Completion (as
defined on Exhibit B), and Substantial Completion of the Work or a designated
portion thereof are set forth in Exhibit B.

6.3. DELAYS. If Contractor is unable to meet the Contract Time Schedule due to
any actual delay in the progress of the Work that is caused by: (1) any act or
omission of Owner or by any separate contractor employed by Owner, (2) changes
ordered in the Project; (3) any act of force majeure including, but not limited
to, strikes, fire, or any event beyond the control of Contractor; (4) adverse
weather conditions not reasonably anticipatable; or (5) by a delay authorized by
Owner, then Contractor shall be entitled to a Change Order extending the
applicable Milestone date and/or increasing the TIC and Target Price for the
period of time and for such increase in the TIC and Target Price as are directly
caused by any of the foregoing circumstances of such delay; provided, however,
that Contractor shall use commercially reasonable efforts to mitigate any delay
caused by the foregoing circumstances; and, provided, further that the Contract
Time Schedule shall not be extended, and the TIC and Target Price shall not be
increased to the extent that the acts or omissions of Contractor directly
contributed to such

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 11 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

delay. If the Work is delayed due to the fault of Contractor such that
Contractor does not achieve the Preliminary Reactor Test Demonstration,
Mechanical Completion or Substantial Completion on or before the applicable date
set forth in the Contract Time Schedule, then the Contract Time Schedule shall
not be adjusted, the TIC and Target Price shall not be increased, and Contractor
shall pay Owner liquidated damages (LD’s) in the amount of [*] per day of delay
in achieving the applicable milestone. Such LD’s owed by Contractor to Owner
shall be limited to one million dollars ($1,000,000) in the aggregate. Such
liquidated damages shall be Owner’s sole remedy against Contractor for
Contractor’s failure to achieve any applicable milestone and Contractor shall
not otherwise be liable for any direct, indirect, incidental, consequential or
other damages which may be suffered or incurred by Owner or others resulting
from any interruption or delay in start-up or use of, or production from, any of
Owner’s existing facilities or those to be designed and constructed hereunder.

6.4. ACCEPTANCE OF WORK. When the Work shall have achieved Substantial
Completion, Owner and Contractor shall make a joint inspection thereof and shall
prepare and sign a list of items of Work remaining to be completed.

6.5. INSTALLED EQUIPMENT.

6.5.1. JOINT INSPECTION. When each item of equipment is installed and is ready
for start-up, Owner and Contractor shall make a joint inspection of such
equipment. Upon satisfactory demonstration that each such item has been properly
installed, Owner and Contractor shall furnish a signed acceptance thereof and
release of responsible party.

ARTICLE 7. CONTRACT PRICE.

7.1. TIME & MATERIALS. Owner agrees to pay Contractor for the satisfactory
performance of the Work on a fully reimbursable basis for the rates, costs,
expenses, fees, and other consideration set forth in Exhibit D, attached hereto,
as modified and supplemented by Addendum 1 to Exhibit D, (the “Contract Price”)
in accordance with the payment procedures described in ARTICLE 10 below.

ARTICLE 8. CHANGES IN THE WORK.

8.1. OWNER MAY REQUEST CHANGES. Owner, without invalidating this Agreement, may
order changes in the Work within the general scope of this Agreement consisting
of additions, deletions, or other revisions. If substantive changes are ordered,
the TIC, Target Price, and the Contract Time Schedule shall be adjusted
accordingly. All such changes in the Work shall be authorized by Change Order.

8.2. CHANGE ORDER. A Change Order is a written order signed by Owner or its
authorized agent and by Contractor or its authorized agent which is issued after
the execution of this Agreement and which may constitute a change in the Work
and\or an adjustment in the TIC, Target Price, and/or the Contract Time
Schedule.

8.3. EMERGENCIES. In any emergency affecting the safety of persons or property,
Contractor shall act, at its discretion, to prevent threatened damage, injury,
or loss. Any increase in the TIC, Target Price, or extension of the Contract
Time Schedule claimed by Contractor on account of emergency work shall be
determined as provided in this Article.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 12 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

8.4. OBLIGATION TO PROCEED. In the event any Change Order requested herein
requires approval of the Agent as defined in Exhibit E, Contractor shall be
under no obligation to commence Work under any Change Order hereunder until such
Change Order has been approved by Agent as defined in Exhibit E.

ARTICLE 9. UNCOVERING AND CORRECTION OF WORK.

9.1. CORRECTION OF WORK.

9.1.1. WORK REJECTED BY OWNER. Contractor shall promptly correct Work rejected
by Owner which fails to conform to the requirements of the Contract Documents,
whether observed before or after Substantial Completion and whether or not
fabricated, installed, or completed.

9.1.2. AFTER FINAL COMPLETION. If, within one year after the date of Substantial
Completion of the Work or a designated portion thereof, or any longer period
prescribed by any special guarantee required by the Contract Documents, any of
the Work is found to be not in accord with the requirements of the Contract
Documents, Contractor shall cause the Work to be corrected promptly after
receipt of written notice from Owner to do so unless Owner has previously given
Contractor a written acceptance of such condition. This obligation under this
paragraph shall survive acceptance of and payment for the Work under this
Agreement. The obligation under this paragraph shall also survive termination of
this Agreement for cause. Owner shall give such notice promptly after discovery
of the condition.

9.1.3. FAILURE TO CORRECT NON-CONFORMING WORK. If Contractor fails to correct
non-conforming Work within a reasonable time, Owner may correct it in accord
with Article 12.2.1.

ARTICLE 10. PAYMENTS TO CONTRACTOR.

10.1. PAYMENT PROCEDURE. Payments shall be made by Owner to Contractor such that
Contractor is kept cash and commitment neutral/positive according to the
following procedure:

10.1.1. SUBMITTAL BY CONTRACTOR. Once each month, Contractor shall submit to
Owner an application for payment (the “Application for Payment”). The period
covered by each Application for Payment shall be one calendar month ending on
the last day of the month or as otherwise mutually agreed to accommodate
Contractor’s cost system as it is understood that Contractor’s labor costs are
accumulated such that a pay period must end on a Sunday. Contractor will provide
with each Application for Payment a projection estimate for the anticipated
costs of the Work during the upcoming month. This projected estimate of costs
plus the Contractor’s Fee of [*] on all estimated costs, less the retainage
stipulated in Section 10.1.1.1, shall serve as the basis of Contractor’s payment
for that month. Within thirty (30) days after the end of each month during which
any Work is performed, Contractor shall provide the Owner a summary of the
costs, as defined by Exhibit D to this Agreement, incurred during such period
accompanied by the supporting documentation for such reimbursable costs as
required herein. Contractor will then prepare, contemporaneous with the next
month’s Application for Payment, a monthly reconciliation of the reimbursable
costs that compares the advance funding received from the Owner against the
actual summary of costs for the applicable period. Should the reconciliation
show a deficiency in funding, the then current monthly Application for Payment
will include the amount necessary to fully reimburse Contractor for any such
deficiency plus the any proportionate Fee deficiency.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 13 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

If the reconciliation shows an excess funding, the excess will be deducted from
the then current monthly Application for Payment. Invoices paid and reconciled
are not considered to be accepted by the Owner and Owner shall retain its right
to audit Contractor’s costs and Applications for Payment.

Reimbursements of the Cost of the Work shall not be construed as Owner’s
approval or acceptance of the Work. If disputed charges are identified at the
time of original invoicing or during an audit of invoiced charges, payment for
the disputed items may be withheld subject to resolution and subject to the
interest provisions of Section 10.1.4. A resolution of disputed charges will be
attempted through negotiation between the Party representatives identified in
Article 15.9, which negotiation shall occur within 15 calendar days of the
Contractor’s receipt of the notice of any disputed charges. If the Party
representatives are unable to resolve the dispute, either Party may submit the
dispute for resolution in accordance with Article 13.

Provided that an Application for Payment is received by the Owner not later than
the 1st day of a month, the Owner shall make payment to the Contractor not later
than the 15th day of the same month. If an Application for Payment is received
by the Owner after the application date fixed above, payment shall be made by
the Owner not later than fifteen (15) days after the date it receives the
Application for Payment.

With each Application for Payment, the Contractor shall submit partial release
of liens, payroll information documenting actual hours worked with applicable
rates, petty cash accounts, receipted invoices or invoices with check vouchers
attached and any other evidence reasonably required by the Owner to support
Contractor’s previous Applications for Payment and to demonstrate the cash
disbursements already made by the Contractor on account of the cost of the Work.

Applications for Payment shall show the Cost of the Work that Contractor
estimates that it will expend or incur through the end of the period covered by
the Application for Payment and for which the Contractor has made or intends to
make actual payment prior to the next Application for Payment plus the
Contractor’s Fee of [*] on all such estimated costs, less the retainage
stipulated in Section 10.1.1.1.

The amount of retainage with respect to progress payments, which will be
reflected on the Application for Payment, will be:

10.1.1.1. [*] retainage on permits, fees, soil tests, construction testing,
dumpsters, and miscellaneous direct third party costs;

10.1.1.2. [*] retainage on the Work until Substantial Completion. The Owner
shall release and pay Contractor all amounts retained from the Applications for
Payment within thirty (30) days of Contractor’s achievement of Substantial
Completion.

10.1.2. FAILURE TO MAKE PAYMENT. If Owner should fail to pay Contractor at the
time the payment of any amount becomes due, Contractor may, at its option, upon
giving written notice that it will stop Work within ten (10) days after receipt
of the notice by Owner, and after such ten (10) day period, stop the Work until
payment of the amount owing has been received.

10.1.3. INTEREST. Payments due but unpaid shall bear interest at a rate equal to
the [*] per month until paid.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 14 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

10.2. EVIDENCE OF PAYMENT. Before issuance of Final Payment, Owner may request
satisfactory evidence that all payrolls, materials bills, and other indebtedness
connected with the Work have been paid or otherwise satisfied.

10.3. REGULAR REPORTS. Notwithstanding the invoicing procedures, Contractor
shall provide Owner with a weekly report of all hours worked; provided, however,
that Owner shall have the right to audit all expense records and time tracking
sheets on a daily basis.

ARTICLE 11. INDEMNITY, INSURANCE AND WAIVER OF SUBROGATION

11.1. INDEMNITY.

11.1.1. INDEMNITY BY PARTIES. Contractor shall indemnify and hold Owner, Owner’s
affiliates, officers, directors, employees, and the heirs, executors,
administrators and successors of each of them harmless from and against any and
all claims, suits, demands, liabilities, losses, damages, costs, and expenses
(“Claims”) Owner may suffer or pay out as a consequence of the negligent acts,
errors, or omissions of Contractor, its agents, employees or Subcontractors in
the performance of this Agreement provided that such Claims are attributable to
bodily injury, sickness, disease or death, or to injury to the or the
destruction of tangible property (other than the Work itself). Owner shall
indemnify and hold Contractor, Contractor’s affiliates, officers, directors,
employees, and the heirs, executors, administrators and successors of each of
them harmless from and against any and all claims, suits, demands, liabilities,
losses, damages, costs, and expenses (“Claims”) Contractor may suffer or pay out
as a consequence of the negligent, acts, errors or omissions of Owner, its
agents, employees or contractors (other than Contractor) provided that such
Claims are attributable to bodily injury, sickness, disease or death, or to
injury to the or the destruction of tangible property (other than the Work
itself). The foregoing indemnities shall not include damages sustained by either
party for incidental or consequential damages including, but not limited to,
losses of income, profits, or production or damages sustained by either party on
account of closure or shut-down of one or more of its facilities, but shall
include reasonable costs and attorneys’ fees incurred by the party indemnified
in defending itself against a claim as to which the other party owes a duty of
indemnification. Each indemnitor shall be entitled to (a) prompt written notice
of the occurrence that gives rise to a claim for indemnification hereunder, and
(b) an opportunity to defend the claim, suit, or demand through counsel of its
choosing. Indemnitor shall have the right to control the defense and to be the
sole judge of the acceptability of any compromise or settlement.

11.1.2. INDEMNITY BY OTHERS. If, after the date of this Agreement, Owner enters
into or amends any contract between Owner and any other contractor for the
performance of work in the areas where Contractor’s Work will be performed under
this Agreement, Owner shall cause such contractor to agree to indemnify Owner
and Contractor and hold them harmless from all claims for bodily injury and
property damage (other than property insured under Article 11.6.1) that may
arise from that contractor’s operations. Such provisions shall be in a form
satisfactory to Contractor. With respect to any similar contract between Owner
and any other contractor entered into before the date of this Agreement, Owner
shall use reasonable efforts to cause any such contract to be amended to provide
the aforementioned indemnity to Owner and Contractor.

11.1.3. APPLICATION OF INDEMNITIES. Owner and Contractor intend that the
indemnity obligations set forth in Articles 11.1.1 and 11.1.2 above shall apply
even if a claim or loss arises in whole or in part from the negligence, strict
liability, statutory liability, or other wrongful act or omission of the
indemnified party. In such event the indemnifying party’s obligation shall be
reduced in proportion to the indemnified party’s contributing negligence or
fault.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 15 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

11.1.4. PATENT INFRINGEMENT. Owner agrees to indemnify and hold harmless
Contractor for any liabilities which result from any patent or copyright
infringement for any Work performed by Contractor where such infringement claim
is based on documentary information provided by Owner or Owner’s contractors to
Contractor for incorporation into the Project. Contractor agrees to indemnify
and hold harmless Owner for any liabilities which result from any patent or
copyright infringement related to the Work performed by Contractor where such
infringement claim is based on the acts of Contractor or any of its
Subcontractors.

11.2. CONTRACTOR’S LIABILITY INSURANCE. Contractor shall purchase and maintain
such insurance as will protect it from the claims set forth below which may
arise out of or result from Contractor’s performance and furnishing of the Work
under this Agreement whether such operations be by Contractor or by any
Subcontractor or by anyone directly or indirectly employed by any of them, or by
anyone for whose acts any of them may be liable. Except for workers’
compensation, employer’s liability, and professional liability, such policies
shall name Owner as an additional insured, but only to the extent of
Contractor’s Indemnity obligations as set forth in this Article 11.

11.2.1. WORKMEN’S COMPENSATION. Claims under workers’ compensation, disability
benefit, and other similar employee benefit acts which are applicable to the
Work to be performed.

11.2.2. CLAIMS FOR EMPLOYEE INJURY. Claims for damages because of bodily injury,
occupational sickness or disease, or death of Contractor’s employees under any
applicable employer’s liability law.

11.2.3. CLAIMS FOR INJURY TO OTHERS. Claims for damages because of bodily injury
or death of any person other than Contractor’s employees.

11.2.4. OTHER CLAIMS. Claims for damages insured by customary personal injury
liability coverage which are sustained (1) by any person as a result of an
offense directly or indirectly related to the employment of such person by
Contractor or (2) by any other person.

11.2.5. DAMAGE TO PROPERTY. Claims for damages, other than to the Work itself,
because of injury to or destruction of tangible property, including loss of use
therefrom.

11.2.6. OPERATION OF MOTOR VEHICLE. Claims for damages because of bodily injury
or death of any person or property damage arising out of the ownership,
maintenance or use of any motor vehicle.

11.2.7. CONTRACTUAL LIABILITY. Claims arising out of the indemnity obligation
assumed by Contractor under Article 11.1 of this Agreement.

11.2.8. PROFESSIONAL LIABILITY. Claims for professional negligence arising out
of architectural and engineering services rendered by Contractor.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 16 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

11.3. INSURANCE LIMITS. Contractor’s Comprehensive General Liability, Workers’
Compensation, Automobile Liability insurance, and Professional Liability
Insurance, as required by Article 11.2, shall be written for the limits of
liability or amounts of coverage set forth in the Schedule of Insurance attached
hereto as Exhibit C. Contractor insurance may be arranged under a single policy
for the full limits required or by a combination of underlying policies with the
balance provided by Excess or Umbrella Liability policies.

11.4. CANCELLATION OF INSURANCE. The foregoing policies shall contain a
provision that the coverages afforded under the policies will not be canceled,
that renewal will not be refused, and that the amount of coverage will not be
reduced below the limits specified in Exhibit C until at least thirty (30) days
prior written notice has been given to Owner. A Certificate of Insurance showing
such coverages to be in force shall be filed with Owner prior to commencement of
the Work.

11.5. OWNER’S LIABILITY INSURANCE. Owner shall be responsible for purchasing and
maintaining at its expense its own liability insurance and, at its option, may
purchase and maintain such insurance as will protect it against claims which may
arise from operations under this Agreement.

11.6. INSURANCE TO PROTECT THE PROJECT.

11.6.1. PROPERTY INSURANCE. Owner shall purchase and maintain property insurance
in a form acceptable to Contractor upon the entire Project for the full cost of
replacement at the time of any loss. This insurance shall be on a “course of
construction/builder’s risk” policy form and shall insure against loss from the
perils of Fire and Extended Coverage physical loss or damage including, without
duplication of coverage, at least theft, vandalism, malicious mischief, transit,
off-site storage, collapse, flood, earthquake, testing, and damage resulting
from defective design, workmanship, or material. Owner will increase the limits
of coverage, if necessary, to reflect estimated replacement cost. Owner will be
responsible for any co-insurance penalties or losses falling within the
deductible limits of any policies.

11.6.2. OFF-SITE MATERIALS OR EQUIPMENT. Owner (or Contractor upon written
request of Owner and on Owner’s behalf and at Owner’s expense) shall purchase
and maintain property insurance in a form acceptable to Contractor to cover
materials and equipment stored at the Site or at another location prior to being
incorporated into the Work, provided that such materials or equipment have been
included in an Application for Payment submitted to and approved by Owner.

11.6.3. OTHER PROPERTY INSURANCE. If during the Project construction period
Owner insures properties, real or personal or both, adjoining, adjacent to, on,
or in the Site by property insurance under policies separate from those insuring
the Project, or if after Final Payment property insurance is to be provided on
the completed Project through a policy or policies other than those insuring the
Project during construction, Owner and its insurers shall waive all rights in
accordance with the terms of Article 11.9 for damages caused by fire or other
perils covered by this separate property insurance. All separate policies shall
provide this waiver of subrogation by endorsement or otherwise.

11.6.4. INSURANCE UPON OCCUPANCY. If Owner finds it necessary to occupy or use a
portion or portions of the Project prior to Substantial Completion thereof, such
occupancy shall not commence prior to a time mutually agreed to by Owner and
Contractor and to which the insurance company or companies providing the
property insurance have consented by endorsement to any applicable policy or
otherwise. Consent of Contractor and of the insurance company or companies to
such occupancy or use shall not be unreasonably withheld. Owner shall take no
action with respect to partial occupancy or use that would cause cancellation,
lapse or reduction of applicable insurance.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 17 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

11.6.5. BOILER AND MACHINERY INSURANCE. Owner (or Contractor upon written
request of Owner and on Owner’s behalf and at Owner’s expense) shall purchase
and maintain such boiler and machinery insurance as may be required or
necessary. This insurance shall include the interests of Owner, Contractor, and
Subcontractors in the Work and Owner and Contractor shall be named insureds
under such insurance.

11.6.6. LOSS OF USE OF PROPERTY. Owner (or Contractor upon written request of
Owner and on Owner’s behalf and at Owner’s expense) shall purchase and maintain
such insurance as will protect Owner and Contractor against loss of use of
Owner’s property due to those perils insured pursuant to Article 11.6.1. Such
policy will provide coverage for expenses of expediting materials, continuing
overhead of Owner and Contractor, necessary labor expense including overtime,
loss of income by Owner, and other determined exposures. Exposures of Owner and
Contractor shall be determined by mutual agreement and separate limits of
coverage fixed for each item. Owner and its insurers waives all rights of
actions against Contractor for loss of use of Owner’s property including
consequential losses due to the perils insured pursuant to Article 11.6.1.

11.7. OWNER’S POLICIES-CERTIFICATE OF INSURANCE. Owner shall furnish Contractor
a Certificate of Insurance as to all policies provided by Owner pursuant to this
Agreement immediately following execution of this Agreement and before an
exposure to loss may occur. Contractor will be given thirty (30) days notice of
cancellation, non-renewal, or any endorsements restricting or reducing coverage.
If Owner does not intend to purchase the insurance specified in Article 11.6, it
shall inform Contractor in writing prior to the commencement of the Work.
Contractor may then effect insurance which will protect the interest of
Contractor and the Subcontractors, and the Contract Price, Target Price and TIC
shall be increased by Change Order. If Contractor is damaged by failure of Owner
to purchase or maintain such insurance or to so notify Contractor, Owner shall
bear all reasonable costs properly attributable thereto.

11.8. PROPERTY INSURANCE LOSS ADJUSTMENT.

11.8.1. PAYMENT OF AN INSURED LOSS. Any insured loss shall be adjusted with
Owner and Contractor and made payable to Owner and Contractor as trustees for
the insureds, as their interests may appear, subject to any applicable mortgage
clause.

11.8.2. DISTRIBUTION OF MONIES. Upon the occurrence of an insured loss, monies
received will be deposited in a separate account and the trustees shall make
distribution in accord with the agreement of the parties in interest. In the
absence of such agreement, any dispute between the parties as to the
distribution of the monies received shall be determined in accord with the
provisions of ARTICLE 13.

11.9. WAIVER OF RIGHTS.

11.9.1. WAIVER FOR PERILS COVERED BY INSURANCE. Owner and Contractor and their
insurers waive all rights against each other and Subcontractors for damages
caused by perils covered by insurance provided under this Article 11.6, except
such rights as they may have to the proceeds of such insurance held by Owner and
Contractor as trustees. Contractor shall require similar waivers from all
Subcontractors and their insurers in favor of Owner and Contractor.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 18 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

11.9.2. WAIVER FOR DAMAGE TO EQUIPMENT. Owner and Contractor and their insurers
waive all rights against each other and Subcontractors for loss or damage to any
equipment used in connection with the Project which loss is covered by any
property insurance. Contractor shall require similar waivers from all
Subcontractors and their insurers in favor of Owner and Contractor.

11.9.3. WAIVER OF SUBROGATION BY CONTRACTOR’S INSURERS. Contractor shall obtain
a waiver of subrogation consistent with this Article 11.9 by endorsement or
otherwise from any insurer who issues any policy of insurance required of
Contractor pursuant to the provisions of Article 11.6 above. Provided, however,
Contractor shall not be required to obtain a waiver of subrogation under its
professional liability policy required by Article 11.2.8 above. Contractor will
obtain similar waivers of rights and waivers of subrogation interests from its
Subcontractors and their insurers in favor of Contractor and Owner.

11.9.4. WAIVER OF SUBROGATION BY OWNER’S INSURERS. Owner shall obtain a waiver
of subrogation consistent with this Article 11.9 by endorsement or otherwise,
from any insurer who issues any policy of insurance required pursuant to the
provisions of Article 11.6 above. Owner will obtain a waiver of subrogation in
favor of Contractor and Subcontractors on property and consequential loss
policies purchased for the Project after its completion. Owner will obtain
similar waivers of rights and waivers of subrogation interests from its separate
contractors or consultants and their insurers in favor of Contractor and
Subcontractors.

11.9.5. EFFECT OF ENDORSEMENTS. If the policies of insurance referred to in this
ARTICLE 11 require an endorsement to provide for continued coverage where there
is a waiver of subrogation, Owner and Contractor will cause them to be endorsed.

ARTICLE 12. SUSPENSION OR TERMINATION OF THE AGREEMENT.

12.1. TERMINATION BY CONTRACTOR. If the Project is suspended or stopped for a
period of more than thirty (90) days by Owner or under an order of any court or
other public authority having jurisdiction, or as a result of any act of
government, such as a declaration of a national emergency making materials
unavailable, through no act or fault of Contractor, or if Owner fails for a
period of ninety (90) days to pay Contractor any amount properly due under this
Agreement, then Contractor may, upon seven days’ written notice to Owner and
provided Owner does not remedy such suspension, stoppage, or failure within that
time, terminate this Agreement and recover from Owner payment for all Work
executed by Contractor together with any loss sustained by Contractor (whether
expense, damage, or profits) as a result of such suspension, stoppage, or
failure.

12.2. OWNER’S RIGHT TO PERFORM CONTRACTOR’S OBLIGATIONS AND TERMINATION BY OWNER
FOR CAUSE.

12.2.1. CONTRACTOR’S FAILURE TO PERFORM. If Contractor fails to perform any of
its obligations under this Agreement, Owner may, after seven days’ written
notice during which period Contractor fails to initiate the performance of such
obligation, make good such deficiencies. The TIC shall not be increased as a
result of Owner making good such deficiencies.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 19 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

12.2.2. INSOLVENCY OF CONTRACTOR. If Contractor is adjudged a bankrupt, or if it
makes a general assignment for the benefit of its creditors, or if a receiver is
appointed on account of its insolvency, or if it persistently or repeatedly
refuses or fails, except in cases for which an extension of time is provided, to
supply enough properly skilled workmen or proper materials, or if it fails to
make proper payment to Subcontractors or for materials or labor, or persistently
disregards laws, ordinances, rules, regulations or orders of any public
authority having jurisdiction, or otherwise is guilty of a substantial violation
of this Agreement, then Owner may, without prejudice to any right or remedy and
after giving Contractor and its surety, if any, seven (7) days written notice,
during which period Contractor fails to cure the violation, terminate the
employment of Contractor and take possession of the Site and of all materials
and equipment to be used in the project and may finish the Work by whatever
reasonable method it may deem expedient. In such case, Contractor shall be
entitled to payment for Work satisfactorily completed up to the date of
termination.

12.3. TERMINATION BY OWNER FOR CONVENIENCE. Upon seven days written notice to
Contractor, Owner may, without cause and without prejudice to any other right or
remedy of Owner, elect to terminate the Agreement. In such case, Contractor
shall be paid for:

12.3.1. COMPLETED AND ACCEPTED WORK. Completed and accepted Work executed in
accord with the Contract Documents prior to the effective date of termination at
the rates outlined in Exhibit D;

12.3.2. EXPENSES. Reasonable expenses sustained prior to the effective date of
termination in performing services and furnishing labor, materials, or equipment
as required by the Contract Documents in connection with uncompleted Work at the
rates outlined in Exhibit D;

12.3.3. SETTLEMENTS. Amounts paid in settlement of terminated contracts with
Subcontractors and others (including but not limited to all fees and charges of
engineers, architects, attorneys, and other professionals and all court or
arbitration or other dispute resolution costs incurred in connection with
termination of contracts with Subcontractors, and others); and

12.3.4. TERMINATION EXPENSES. Reasonable expenses incurred by Contractor
directly attributable to termination.

12.4. RELEASE OF CONTRACT DOCUMENTS. If Owner terminates pursuant to Article
12.2 or 12.3, Contractor, upon receipt of final payment to Contractor from
Owner, shall immediately deliver to Owner all Contract Documents (as defined in
Article 2.1 above), all Designs and Specifications, all procurement
documentation, all subcontracts and all other documents and records related to
the Work.

12.5. SUSPENSION OF THE WORK. At any time and without cause, Owner may suspend
the Work or any portion thereof for a period of not more than 90 days by notice
in writing to Contractor which will fix the date on which Work will be resumed.
Contractor shall resume the Work on the date so fixed. Contractor shall be
allowed an adjustment in the TIC, Target Price or an extension of the Contract
Time Schedule, or both, directly attributable to any such suspension if
Contractor makes a claim therefor as provided in ARTICLE 8.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 20 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

ARTICLE 13. DISPUTE RESOLUTION.

13.1. DISPUTE RESOLUTION. If any controversy or claim arises out of or relates
to this Agreement, or breach thereof, the parties agree to the following
procedure:

13.1.1. DIRECT NEGOTIATION. The parties shall initially attempt to resolve the
dispute by direct negotiation in an amicable manner.

13.1.2. MEDIATION. If the parties fail to reach agreement by direct negotiation
within (60) days from the commencement of negotiation, the parties will submit
the dispute to non-binding mediation under the Construction Industry Mediation
Rules of the American Arbitration Association. The mediation shall be held in
the county and state where the Project is located, unless otherwise agreed to by
the parties in writing.

13.1.3. ARBITRATION. If the parties cannot settle the dispute by non-binding
mediation within 60 days from the commencement of mediation, the dispute shall
be settled by arbitration in accordance with the Construction Industry
Arbitration Rules of the American Arbitration Association then in effect unless
the parties mutually agree otherwise. In any such arbitration proceeding, either
party may join any third party who participated in the Project who is or may be
necessary to resolution of the dispute. Such arbitration proceeding shall be
held in the county and state where the Project is located, unless otherwise
agreed to by the parties in writing.

13.1.4. DEMAND FOR ARBITRATION. Notice of the demand for arbitration shall be
filed in writing with the other party to this Agreement and with the American
Arbitration Association within 60 days after the parties fail to reach agreement
by non-binding mediation.

13.1.5. DISCOVERY BEFORE ARBITRATION. Prior to any arbitration hearing,
discovery shall be limited to: interrogatories; requests for production of
documents; exchange of written reports prepared by expert witnesses retained by
any party to the proceeding; depositions of such expert witnesses; and
depositions of no more than ten (10) witnesses by each party, unless otherwise
agreed to by the parties in writing. The parties shall be entitled to take such
discovery from third parties as agreed to or as ordered or approved by the
arbitrator(s).

13.1.6. JUDGMENT. Judgment upon the award rendered by the arbitrators shall be
final and may be entered in any court having lawful jurisdiction thereof.

13.1.7. PERFORMANCE PENDING RESOLUTION OF DISPUTE. Unless otherwise agreed in
writing, Contractor shall continue its services and maintain its progress during
any dispute resolution proceedings, and Owner shall continue to make payments to
Contractor in accord with this Agreement.

ARTICLE 14. ASSIGNMENT AND GOVERNING LAW.

14.1. ASSIGNMENT OF AGREEMENT. Neither Owner nor Contractor shall assign its
interest in this Agreement without the written consent of the other party, which
such assignment shall not be unreasonably withheld, except as to the assignment
of proceeds. In the event of any assignment of this Agreement, including an
assignment by operation of law, this Agreement shall be binding on the assigning
Party’s successors and assigns.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 21 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

14.2. CHOICE OF LAW. This Agreement shall be governed by the laws of the State
of Idaho.

ARTICLE 15. MISCELLANEOUS PROVISIONS.

15.1. EXTENT OF AGREEMENT. This Agreement shall become effective on the date
first set forth above (the “Effective Date”) Upon the effective date, this
Agreement shall represent the entire agreement between Owner and Contractor
relating to the Project and shall supersede all prior negotiations,
representations, or agreements. This Agreement may be amended only by written
instrument signed by both Owner and Contractor.

15.2. INFORMATION AND DOCUMENTS.

15.2.1. PROPRIETARY INFORMATION. All information disclosed to Contractor by
Owner or acquired by Contractor solely in connection with the performance of the
Work shall be held in confidence by Contractor and shall not be disclosed to
third parties (other than Subcontractors or Sub-subcontractors) without Owner’s
prior written consent unless Contractor can show to Owner’s satisfaction that
said information (a) is generally known to the public without breach hereof,
(b) was known to Contractor or in its possession prior to disclosure by Owner,
(c) was disclosed to Contractor, after disclosure by Owner, by a third party
having the unrestricted legal rights to disclose the same, or (d) is required by
law to be disclosed.

15.2.2. OWNERSHIP OF DOCUMENTS. All documents prepared by Contractor, including
but not limited to sketches, drawings, plans, specifications, models,
calculations, computer software, and electronic media are instruments of service
for the Project and are the property of Owner. The use of any documents prepared
or furnished by Contractor for any purpose other than as set forth in this
Agreement or modifications to such documents by anyone other then Contractor
shall be at Owner’s sole risk and without liability or legal exposure to
Contractor. Owner shall indemnify and hold harmless Contractor from all claims,
damages, losses and expenses, including attorneys’ fees, arising out of or
resulting from such other use or modification. Contractor reserves the right to
retain reproducible media of all documents.

15.2.3. DOCUMENTS UPON TERMINATION. Upon notice of termination of this
Agreement, Contractor shall clearly describe in writing to Owner all documents
produced under this Agreement which then exist and the location of each. Subject
to the provisions of Article 15.2.2 above, Contractor shall promptly comply with
any directions from Owner regarding the disposition of the materials for which
directions are delivered to Contractor by Owner within sixty (60) days after
notice of termination.

15.2.4. PATENT RIGHTS. With regard to any patent rights granted and assigned to
Owner under this Agreement, Contractor agrees to cooperate with Owner in keeping
complete and accurate records pertaining thereto and in the prosecution of
patents.

15.3. ELECTRONIC MEDIA.

15.3.1. Electronic media, including magnetic and optical disks and magnetic
tapes, submitted by Contractor to Owner under this Agreement are intended to
operate on a system of hardware and software identical to that utilized by
Contractor to produce such media. Contractor makes no warranty or representation
as to the capability of such media to operate on any other system of hardware

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 22 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

or software. Owner acknowledges that, with the passage of time, the system on
which the electronic media was produced may be changed and updated and agrees
that Contractor is under no obligation to maintain electronic media for this
Project to operate on these systems.

15.3.2. Owner acknowledges that:

 

  1. the information stored by Contractor on electronic media is subject to
deterioration with time;

 

  2. electronic media, after delivery by Contractor, may be subjected to
unintentional physical abuse;

 

  3. electronic media, after delivery by Contractor, may be changed by others
without authorization by Contractor.

Owner agrees that Contractor shall not be responsible for the effects of the
above.

15.3.3. Owner is responsible for the accuracy of any information it furnishes to
Contractor on electronic media for use under this Agreement. If such information
is found to be unusable as a result of data format, media deterioration or
software incompatibility, Contractor shall be compensated for costs incurred to
make the information usable.

15.3.4. Contractor shall not be required to produce electronic media to Owner’s
specifications unless Owner’s specifications are made available to Contractor
for review and comment prior to execution of this Agreement and such
specifications are specifically identified herein and made a part of this
Agreement. Owner’s specifications pertaining to electronic media which are
applicable to Contractor’s services under this Agreement and which are
incorporated as part of this Agreement include the following: NONE.

15.3.5. Neither party shall be responsible to the other for the effects of
computer viruses transmitted through the exchange of electronic media.

15.4. ENVIRONMENTAL MATTERS. Contractor agrees that all products furnished or
Work performed shall be in compliance with all applicable federal, state and
local laws and regulations respecting the environment, including, but not
limited to, the Clean Air Act, the Toxic Substance Control Act, the Safe
Drinking Water Act, the Comprehensive Environmental Response, Compensation and
the Liability Act, the Superfund Amendments and Reauthorization Act, the
Environmental Planning and Community Right-To-Know Act, the Oil Pollution Act of
1990, the Clean Air Act Amendments of 1990, the Migratory Bird Treaty Act, the
Endangered Species Act, and the Resource Conservation and Recovery Act. The
handling of any solid or hazardous waste subject to the Resource Conservation
and Recovery Act shall be in compliance with EPA Regulations at Parts 260
through 265, and Parts 122 through 125 of Title 40, Code of Federal Regulations,
and any other applicable regulation under the Resource Conservation and Recovery
Act. Contractor agrees at all times in performance of the Work hereunder, to
abide by all the federal, state, and local laws listed above as said laws or
regulations may be amended from time-to-time subsequent to the Effective Date of
this Agreement and all other laws, orders, rules and regulations, prescribed by
any governmental body having jurisdiction.

15.5. EXCLUSION OF WARRANTIES AND DAMAGES. Contractor makes no warranty or
guarantee of any kind in connection with performance of the Work under this
Agreement other than those

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 23 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

expressly provided for under this Agreement. ALL IMPLIED WARRANTIES INCLUDING
THE IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE,
ARE EXCLUDED. UNDER NO CIRCUMSTANCES SHALL CONTRACTOR BE LIABLE TO OWNER OR ANY
THIRD PARTY FOR ANY SPECIAL, COLLATERAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES OF ANY TYPE. NOTWITHSTANDING ANY PROVISION TO THE CONTRARY, IN NO EVENT
SHALL CONTRACTOR’S AGGREGATE LIABILITY TO OWNER ARISING OUT OF CONTRACTOR’S
OBLIGATIONS UNDER THIS AGREEMENT, FOR ANY REASON, INCLUDING THE NEGLIGENCE OF
CONTRACTOR, EXCEED THE SUM OF ONE MILLION DOLLARS ($1,000,000) PLUS ANY PROCEEDS
RECEIVED FROM CONTRACTOR’S INSURANCE COVERAGE PURSUANT TO ARTICLE 11 ABOVE.

15.6. WAIVER. The failure of either party to enforce any of the provisions of
this Agreement at any time, or from time to time, shall not operate as a waiver
with respect to future actions.

15.7. EFFECT OF AGREEMENT. The rights and obligations of the parties under this
Agreement shall be binding upon and shall inure to the benefit of the parties,
their successors and assigns.

15.8. FINANCING. Contractor acknowledges that Owner will be financing the
Project, through a combination of debt, equity and prepayments from Owner’s
customers. In connection with any debt financing, the lenders and the collateral
agent may request Contractor to execute consents and provide a legal opinion. As
such, Contractor agrees that on or prior to the date of financial closing on
Owner’s senior credit agreement providing for the financing of the Project,
Contractor shall (and hereby agrees to) enter into a consent and agreement for
the benefit of the collateral agent and secured parties substantially identical
to the form of consent and agreement attached as Exhibit E hereto (the
“Consent”), and Contractor shall (and hereby agrees, and instructs its counsel,
to) provide an opinion of legal counsel substantially in the form and scope of
the form of legal opinion attached to the Consent as Exhibit A. Unless the
Consent or Legal Opinion are substantially different than Exhibit E,
Contractor’s refusal to sign the Consent or provide the Legal Opinion for any
reason shall constitute a material breach of this Agreement entitling Owner to
immediately terminate the Agreement.

15.9. NOTICES. All notices, requests, demands, and other communications under
this Agreement shall be deemed to have been duly given if delivered in person or
if mailed in the United States mail, certified mail, return receipt requested,
and properly addressed as follows:

If to Owner, to:

HOKU MATERIALS, INC.

Attn: Karl Taft

One Hoku Way

Pocatello, Idaho 83201

Tel: 808-682-7800

Fax: 808-682-7807

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 24 of 90



--------------------------------------------------------------------------------

Execution Copy

 

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE
24b-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

With a copy to:

HOKU SCIENTIFIC, INC.

Attn: Dustin Shindo

1075 Opakapaka Street

Kapolei, Hawaii 96707

Fax: (808) 682-7807

Tel: (808) 682-7800

If to Contractor, to:

STONE & WEBSTER, INC.

Attn : Mel Barnett

One Main Street

Cambridge, MA 02142

Fax: [*]

Tel: [*]

With a copy to:

STONE & WEBSTER, INC.

Attn: Mike Rich

1430 Enclave Parkway

Houston, TX 77077

Fax: [*]

Tel: [*]

If mailed, any such notice, request, demand, or other communication is effective
on the date shown on the return receipt. From time to time either party may
designate another person or address for all purposes of the Agreement by giving
to the other party not less than fifteen (15) days’ advance written notice of
such change of person or address in accord with the provisions hereof.

15.10. LIMITATION ON SOLICITING EMPLOYEES. Each Party agrees that, during the
period commencing on the date of this Agreement and ending on the first
anniversary of the expiration or earlier termination of this Agreement, if any
Party (including any subsidiary of that Party) hires an employee of the other
Party (including any affiliate of that Party), the hiring Party shall pay the
other Party a recruiting fee in the amount of $30,000.

 

CONTRACTOR INITIALS & DATE: /S/ SNR 8/7/07          
OWNER INITIALS & DATE: /s/ DS 8/7/07    

Page 25 of 90



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

“CONTRACTOR”     “OWNER” STONE & WEBSTER. INC.     HOKU MATERIALS. INC. By:  
/s/ Lou J. Pucher     By:   /s/ Dustin Shindo Name:   Lou J. Pucher     Name:  
Dustin Shindo Title:   President, E&C Division     Title:   CEO

SIGNATURE PAGE TO ENGINEERING, PROCUREMENT & CONSTRUCTION MANAGEMENT AGREEMENT

 

(Page 26 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT A

CONTRACTOR’S SCOPE OF WORK

This Scope of Work further defines the Work to be performed by CONTRACTOR
pursuant to the Engineering, Procurement and Construction Management Agreement
dated as of August 7, 2007, between HOKU MATERIALS, INC. and STONE & WEBSTER,
INC. (the “Agreement”). Capitalized terms not otherwise defined herein are
defined in the Agreement.

CONTRACTOR’s Procurement services shall be performed pursuant to the Procurement
Plan which is attached hereto as Appendix 1 to this Exhibit A.

CONTRACTOR shall provide the engineering, procurement and construction
management services to complete the Project Objective, which shall be based on
the description below and the Preliminary Drawings attached hereto as Schedule 1
to this Exhibit A.

Project Objective:

Produce 2,000 metric tons (MT) annually of solar grade purity polycrystalline
silicon for sale to the solar cell industry.

General Process Description:

Polysilicon is produced by a batch process where trichlorosilane (TCS) gas and
hydrogen are combined in a number of reactors at approximately 2,000° F and the
solid silicon released from the reaction is deposited onto a silicon filament
inside the reactor.

Production of polysilicon can be separated into several processing functions as
follows:

Feed Preparation and Purification:

[*]

Polysilicon Production:

[*]

[*]

Polysilicon Product Handling:

[*]

Polysilicon Support Areas:

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 27 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

In furtherance of the foregoing, CONTRACTOR shall perform the following tasks:

Scopes of work and deliverables for the Intermediate Design, Detail Design, and
Construction Phases as defined below shall be finalized as the preceding phases
are completed and approved by OWNER. In general, the deliverables of the
Intermediate Design and/or Detail Design Phases shall include the following:

1. Intermediate Design Phase (Commercial Terms: Time and Material (T&M);
Estimated Fees: [*]); - During this stage, scope details, process simulation and
P&ID shall be framed to a point adequate for accurate HAZOP Analysis. The P&ID
shall be frozen following incorporation of the HAZOP Analysis findings. Major
equipment and piping shall be sized and specified and longer lead-time items
shall be purchased as agreed to by OWNER. CONTRACTOR agrees to take
responsibility for specification and procurement of piping, pumps, columns and
other key components of the plant. Upon completion of the Intermediate Design
Phase the P&ID shall be ready for detail design and the plot plan shall be
complete. Deliverables include:

a. Milestone Schedule

b. Material Balance(s)

c. Materials of Construction Requirements

d. Process Flow Diagrams

e. P&ID issued for detailed design

f. Equipment List

g. Equipment Narratives/Data Sheets

h. Equipment Layouts

i. General Pipe Routing

j. Plot Plan

k. Project schedule update

l. TIC estimate update.

m. Initiate long lead equipment requisitions/purchase orders

2. Detail Design Phase (Commercial Terms: T&M; Estimated Fees: [*]);—In this
stage the design shall be refined to a stage that fabrication and construction
drawings can be made, and all major long lead equipment items and other hardware
can be procured, expedited and delivered to site to support the construction
schedule. Deliverables include:

a. Final P&ID’s issued for construction.

b. Sequence of Operations.

c. Unit emissions (flow, state, composition and temperature/pressure)
characterized as min/ max/ average by stream.

d. Utility consumption and the specific operating condition or output on which
it is based.

e. Civil/structure detailed drawings and construction scope of work packages.

f. Piping isometrics, drawings and construction scope of work packages.

g. Mechanical/equipment drawings and construction scope of work packages.

h. Electrical detailed drawings and construction scope of work packages.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 28 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

i. Instrumentation detailed drawings and construction scope of work packages.

j. Construction Plans and Specifications.

k. Final Heat and Material Balance.

l. Final Process Flow Diagrams.

m. Complete long lead equipment procurement requisitions/ purchase orders.

n. TIC estimate updated to <5% variance.

In support of the Project schedule needs, CONTRACTOR shall pursue opportunities
to advance the project schedule in a manner that will not impact quality of
CONTRACTOR’s services, but would allow construction work packages to be issued
in a most timely manner. Accordingly, CONTRACTOR shall initiate an overlap of
Detail Design and Procurement Services with Intermediate Design where feasible
for schedule advancement to support early construction. Within the next [*],
CONTRACTOR shall explore opportunities to perform Detail Design to the maximum
extent practical of some or all of the following:

a. Reactor building

b. Plot Plan

c. Unit layouts

d. Site grading

e. Road beds

f. TCS rail car unloading facility

g. Tank farm

h. MgSi storage building

i. Post Process/Support building

j. Plant cooling water system (outside process areas)

k. Plant fire water system (outside process areas)

l. Plant potable water/service water system (outside process areas)

m. Plant sanitary and process sewers (outside process areas)

n. Unit Substations (MCC’s)

o. Underground Duct Banks

p. Main Plant Pipe rack

q. CDI system

3. Construction Phase-Engineering Services (Commercial Terms: T&M; Estimated
Fees: Included in Detail Design Phase); - During this stage CONTRACTOR shall
provide engineering services in support of construction and expediting of
CONTRACTOR procured long lead equipment items (both as part of Detail Design
Phase), and Construction Management Services. Deliverables include:

a. Response to Requests for Information (RFI’s) from construction contractor(s)

b. As-builts

c. Document files to owner

4. Construction Phase-Construction Management (Commercial Terms: T&M; Estimated
Fees: [*]); CONTRACTOR shall:

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 29 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

a. Act as OWNER’S independent authority in providing construction management
services from design through final completion of the project. OWNER shall enter
into separate agreements with construction contractor(s) for the construction of
the project. The construction contractor(s) are solely responsible for
construction means, methods, techniques, sequences and procedures used in the
project, for the safety of their personnel, property, and operations and for
performing in accordance with the agreement between OWNER and construction
contractor. Nothing in this agreement shall be construed to mean CONTRACTOR
assumes any construction contractor responsibilities or warrants their work in
any way.

b. Coordinate all construction necessary for the completion of the project,
including coordinating OWNER agreements with the construction contractors.

c. Monitor construction contractor(s) work.

d. Review construction contractor requests for changes in their work, negotiate
construction contractor proposals, submit recommendations to OWNER, and if
accepted by Owner, prepare change orders or other appropriate authorization for
Owner’s signature.

e. Review construction contractor payment applications and make recommendations
to OWNER regarding such payment.

f. Assist OWNER in developing a Project Safety Program (PSP) and reviewing
construction contractor safety plans for consistency with OWNER and PSP
requirements.

g. Prepare for OWNER’S approval a preliminary schedule (Project Schedule) for
Services and construction contractor(s) work that includes OWNER requirements
through final completion.

h. Assist Owner in developing a quality control plan for the project

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 30 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

SCHEDULE 1 TO EXHIBIT A

The following Preliminary Drawings are attached to this Schedule 1 pursuant to
the Engineering, Procurement and Construction Management Agreement dated as of
August 7, 2007, between HOKU MATERIALS, INC. and STONE & WEBSTER, INC. (the
“Agreement”). Capitalized terms not otherwise defined herein are defined in the
Agreement.

Preliminary Block Flow Diagrams:

[*]

[*]

[*]

Preliminary Process Flow Diagrams:

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

[*]

Preliminary Plot Plans:

[*]

[*]

Equipment List:

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 31 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 32 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 33 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 34 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 35 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 36 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 37 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 38 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 39 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 40 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 41 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 42 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 43 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 44 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 45 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 46 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 47 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 48 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 49 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 50 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 51 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 52 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

[*]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 53 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

APPENDIX 1 TO EXHIBIT A

PROCUREMENT PLAN

 

1. GENERAL

The attached Procurement Plan is being provided by Contractor to Owner pursuant
to the Engineering, Procurement and Construction Management Agreement dated as
of August 7, 2007, between HOKU MATERIALS, INC. and STONE & WEBSTER, INC. (the
“Agreement”), and defines the procedures that govern how Contractor will procure
materials, equipment and services for the Work to be performed for Owner
pursuant to the Agreement to which this Appendix is attached and incorporated
into by reference. Capitalized terms not otherwise defined herein are defined in
the Agreement.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 54 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

1.0 INTRODUCTION

 

1.1 GENERAL

This Procurement Plan is constructed as part of an integrated team effort
between engineering and procurement for the Hoku Materials Polysilicon Plant,
located in Pocatello, Idaho. The procurement effort will be focused on the most
expeditious method for obtaining the required equipment, materials and/or
services while endeavoring to meet Hoku Materials’ budget, design and quality
standards.

The purpose of this Procurement Plan is to provide a framework for obtaining
equipment, materials and/or services within the shortest possible time frame
while maintaining the necessary fiscal and administrative controls.

This Procurement Plan includes Project specific policies, procedures,
instructions and the procurement execution strategy for the sourcing,
expediting, source inspection and transportation requirements for purchase of
goods and services by Shaw/Stone & Webster (hereinafter referred to as “SS&W”)
acting as agent for Hoku Materials. Moreover, this Procurement Plan outlines
methods to facilitate a uniform approach to project procurement responsibilities
and functions. Unless otherwise stated, procurements will be executed in
compliance with SS&W standard procurement procedures.

SS&W is acting solely as agent for Hoku Materials when making purchases under
this Procurement Plan and shall have no liability to vendors and suppliers
related to or arising out of any purchase order issued by SS&W as agent for Hoku
Materials.

 

1.2 SCOPE

The policies, responsibilities, and instruction in this Procurement Plan are
applicable to all procurement activities conducted by SS&W, including but not
limited to, inquiry, order placement and administration, expediting, source
inspection and logistics to complete the project.

 

1.3 RESPONSIBILITIES

 

1.3.1 PROJECT PROCUREMENT MANAGER

The Project Procurement Manager (PPM) reports to the Project Manager and is the
lead procurement representative on this project. The PPM’s responsibilities
include all purchasing, expediting, inspection coordination, logistics
activities, and status reporting. The PPM further defines the role of
Procurement for the project by preparing and issuing the Project Procurement
Plan. The PPM is the single point accountable for all procurement related
activities for the project.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 55 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

1.3.2  PROJECT EXPEDITIER (AS NEEDED)

The Project Expediter is responsible for the execution of the equipment and
material expediting effort for the project. The Project Expediter will report on
vendor status to the PPM and will notify key project personnel of problems which
occur on critical orders. The Project expeditor will also coordinate equipment
inspection activities for the Project in conjunction with the Lead Inspector.

 

1.3.3  INSPECTION REPRESENTATIVE (AS NEEDED)

The Inspection Representative assists engineering personnel in developing an
effective source inspection program. The Inspection Representative is
responsible for ensuring all specification, technical, and QA requirements are
met and that specified activities in the fabrication cycle, especially witnessed
testing of critical equipment, are performed satisfactorily. Inspection
activities shall be coordinated with the Project Expediter and will include
specific expediting activities and status reporting.

 

1.3.4 LOGISTICS REPRESENTATIVE (AS NEEDED)

The Logistics Representative is responsible for preparing shipment and transport
provisions. The Logistics Representative will evaluate the overall benefits of
arranging for the transport of all heavy lift and oversize loads from the
Supplier’s facility to the project location. The Logistics Representative is
responsible for providing the appropriate support necessary to achieve the
project’s logistics goals. The Logistics Representative ensures that the
purchased goods and materials arrive at the stated destination in a damage free
condition.

 

2.0 SPECIAL PROJECT REQUIREMENTS

 

2.1 AUTOMATED PROCUREMENT SYSTEM

A SS&W automated procurement system, MARIAN, will be utilized to the maximum
extent possible for project support of procurement tasks.

 

2.2 APPROVED VENDORS LIST

To be Determined

 

2.3 SCHEDULE REQUIREMENTS

The procurement activities identified in this plan will be executed in
accordance with a Schedule to be prepared by the project. The Schedule will
identify the control dates required to successfully manage and monitor actual
procurement progress on this project.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 56 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

The following control dates will be identified on the Schedule:

 

  (a) Requisition due date;

 

  (b) Inquiry issue date;

 

  (c) Proposal due date;

 

  (d) Recommendation for award date;

 

  (e) Date of award;

 

  (f) Field required date(s).

 

2.4 PROCUREMENT FILES

SS&W’s procurement effort for the Hoku Materials Polysilicon Plant will be
executed in SS&W offices in Houston, Texas. All Project hard copy and electronic
procurement documentation and files will be maintained and stored in a secure
location at SS&W’s Office. This will include, but not be limited to, bid
inquiries, successful bidder’s proposal and pre-award correspondence, bid
evaluation, Purchase Orders and all post-award Purchase Order revisions,
correspondence, approved invoices and Purchase Order close-out documents.
Electronic data will be retained in SS&W’s “Documentum” electronic data
management system.

 

2.5 SPARE PARTS

If requested by Hoku, SS&W will procure installation, start-up and commissioning
spare parts and consumables for equipment purchases from the equipment
suppliers. Installation, start-up and commissioning spare parts will be packed
separately from the parent equipment and scheduled for delivery with the parent
equipment.

 

2.6 INSTALLATION, START-UP, TESTING AND COMMISSIONING SUPERVISION

Inquiries will solicit the manufacturer’s recommended requirements for
installation, start-up, testing and commissioning supervision as required. The
quotes shall include any requiredtravel, accommodations, meals and all other
applicable expenses. A rate schedule will also be requested to cover any
additional support that may be requested by construction personnel.

The manufacturer’s recommended requirements for installation, start-up, testing
and commissioning supervision will be transmitted to the requisitioning engineer
upon receipt for review and development of the purchase recommendation.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 57 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

2.7 CLASSROOM TRAINING AND FIELD INSTRUCTION

Inquiries for rotating equipment will solicit the manufacturer’s recommended
requirements for classroom training and field instruction. The manufacturer will
be expected to provide the appropriate personnel resources and materials
necessary for classroom training and field instruction. Any required travel,
accommodations, meals and all other applicable expenses will be included as part
of the quotation. A rate schedule will also be requested to cover any additional
support that may be requested. SS&W will cooperate with Hoku Materials for other
training on an as required basis.

The manufacturer’s recommended requirements for classroom training and field
instruction will be transmitted to the requisitioning engineer upon receipt for
review and development of the purchase recommendation.

 

2.8 SPECIAL TOOLS

If requested by Hoku, SS&W will procure special tools required for installation,
adjustment and or maintenance for all equipment purchases form the equipment
suppliers as required. Special tools required for installation, adjustment and
or maintenance will be separately packed from the parent equipment and scheduled
for delivery with the parent equipment.

 

2.9 INSTALLATION, OPERATION AND MAINTENANCE MANUALS

SS&W will obtain the applicable installation, operation and maintenance manuals
from the equipment suppliers (OEM). All installation, operation and maintenance
manuals will be packed by the equipment suppliers and delivered to the attention
of SS&W Document Control.

 

2.10 LOGISTICS AND TRANSPORTATION

SS&W shall use commercially reasonable efforts to have all project supplied
equipment delivered to the Project site in support of the project schedule. All
formal bid inquiries will solicit the manufacturer’s firm cost for delivery on a
DDP, freight, import taxes and duties paid basis (INCOTERMS 2000) to the
Pocatello, Idaho Site. Equipment suppliers will be responsible for the delivery
of equipment to the Project site except in cases where other considerations may
dictate.

The manufacturer’s delivery costs will be transmitted to the requisitioning
engineer upon receipt for review and development of the purchase recommendation.

 

3.0 PROCUREMENT SAFETY PROVISIONS

The Hoku Materials Polysilicon Plant Program’s purchasing effort will adhere to
and be conducted in accordance with the overall Hoku Materials and SS&W project
safety goals.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 58 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

4.0 MATERIALS MANAGEMENT

 

4.1 PURPOSE

SS&W will provide home office based project materials management and control
services to accomplish the following for major capital equipment:

 

  •  

Coordinate with the Project Expeditor/PPM for the delivery of purchased
materials to responsible material controls personnel at the site;

 

  •  

Assist responsible field materials management personnel to resolve Over Short
and Damaged (OS&D) Reports for materials identified in this plan; and

 

  •  

Insure that site in-storage preservation and preventative maintenance
requirements are received from suppliers and provided to responsible materials
management personnel for implementation and use.

 

4.2 IN-STORAGE PRESERVATION AND PREVENTATIVE MAINTENANCE

Certain equipment received at the project may require some type of preservation
or preventative maintenance to insure the item’s operability. The manufacturer
and/or responsible engineer will normally establish requirements. The Resident
Engineer will develop a preventative maintenance program that addresses these
requirements. The Field Materials Manager (FMM) will oversee implementation of
the Program with the assistance of the Site Quality Representative.

 

4.3 SPARE PARTS

Purchase orders for plant equipment will require suppliers to provide
commissioning and startup spare parts. As spare parts are received and
identified, they will be shipped and stored under control of responsible field
materials management personnel. Suppliers will be instructed to ship these
materials separately such that they can be segregated in storage from like
items. Spare parts will be identified by their catalogue number as well as the
master equipment tag number, purchase order number and complete description. In
the event operational spare parts are purchased, the responsible FMM will
interface with Hoku Materials operations personnel to insure an orderly turnover
of operational spare parts. The FMM will additionally insure that excess
construction and testing spares are available for turnover after plant startup.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 59 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

5.0 PURCHASING

 

5.1 GENERAL

 

5.1.1  CONFIDENTIALITY OF PRICES

SS&W will require confidentiality of supplier pricing and documentation be
maintained at all times. Dissemination of Supplier’s price offerings, purchase
order, pricing or ranking to individuals without a need to know is contrary to
SS&W policies and procedures. Supplier information will be controlled to insure
that no prospective source of supply is afforded an unfair advantage over other
suppliers.

Absolutely no information regarding supplier pricing shall be made available to
anyone other than those who have a “need to know”.

 

5.1.2 INITIAL CONTACTS WITH SUPPLIERS

All initial contacts with Suppliers shall be made through the Purchasing staff.
If further discussions with members of another discipline are required, and if
commercial aspects are to be discussed, Procurement will participate in the
discussions.

 

5.1.3 TECHNICAL DISCUSSIONS WITH SUPPLIERS

Engineering personnel may discuss preliminary technical information or technical
aspects of a material requirement with a prospective bidder or potential
supplier. However, it is the responsibility of the engineer to inform the PPM
and Engineering Manager of the discussion and instruct the Supplier to send any
pertinent correspondence directly to the appropriate purchasing representative
on this project.

Note: Engineering personnel are not authorized to solicit quotations from
prospective bidders or suppliers to make commercial commitments on behalf of
SS&W or Hoku Materials.

After placement of the Purchase Order, contacts of a technical nature that do
not impact either cost or delivery may be made with a supplier by Engineering
personnel. However, a copy of all pertinent correspondence and notes must be
provided to the PPM and Engineering Manager.

 

5.1.4 PREPARATION OF PROJECT REQUISITIONS

Each requirement for inquiry or purchase must be initiated by Engineering by the
preparation, review, approval, and transmittal of an Inquiry Requisition or
Purchase Requisition utilizing SS&W’s corporate procurement procedures. After
approval by the appropriate Project designees, the Requisition serves as both a
request and authorization for purchasing personnel to execute the purchasing
action specified therein.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 60 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

It is the responsibility of the PPM to carefully review the Requisition for
purchase that is prepared by engineering. The Purchase Requisition must include,
as a minimum, all base scope items, evaluated options approved for purchase, the
total purchase price and reference all applicable technical documents. In
addition, procurement will review with engineering revisions to the technical
specification that may have been necessitated by agreements reached with the
recommended bidder. The PPM has the authority to and shall reject any
requisitions that do not meet minimum requirements.

 

5.1.5 CONSISTENCY OF REQUIREMENTS

The Requisition and reference documents are to establish the technical
requirements for the equipment, materials and/or services requested, but should
not include or make reference to the commercial topics, including delivery
requirements or payment terms, addressed in the Projects’ standard commercial
documents prepared by Procurement.

Procurement will incorporate applicable Terms and Conditions of Purchase,
Supplemental Terms and Conditions, (depending upon the warranty requirements)
Project Special Notes, and other commercial content in all bid invitations and
resulting purchase orders.

 

5.1.6 SOLE SOURCE PROCUREMENTS

In selected cases, it may be in the Project’s best interest to obtain materials,
equipment, supplies, spare parts, field service representatives or services from
a sole source in lieu of soliciting competitive bids. Determinations with
respect to the need, justification, and acceptability of such a purchase shall
be based on the special facts of each case.

Noncompetitive bidding must be qualified as an allowable sole source procurement
with appropriate justification based on the following:

 

  (a) recent project experience where equipment was competitively bid,

 

  (b) sole supplier of proprietary product or services,

 

  (c) technical factors required the specific design or performance to
accomplish the desirable results,

 

  (d) must meet superior standards as to proven grade and reliability,

 

  (e) Client preferred or recommended supplier,

 

  (f) for use in combination with existing equipment and substitutes are
unacceptable for technical or physical reasons. Must supply replacement parts or
services to maintain the original design and performance,

 

  (g) SS&W Subsidiary or Alliance,

 

  (h) other project specific reasons, which will be outlined in detail.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 61 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

Should the responsible engineer or Hoku determine that the purchase shall be
noncompetitive, the responsible engineer, as part of the Purchase Requisition
shall initiate a Sole Source Justification Form. It is the PPM’s responsibility
to ensure that the Sole Source Justification Form includes all required
signatures prior to releasing the purchase commitment. The original Sole Source
Justification Form will be filed along with the Inquiry / Purchase Requisition
in the Procurement Files.

 

5.2 INQUIRY PREPARATION AND ISSUE

Upon receipt of a requisition by Purchasing, the material requirements will be
reviewed and a list of proposed bidders will be selected from the project’s
Approved Vendors List. If the list does not include the appropriate material
category or bidders capable of meeting the requirement, a list of proposed
bidders will be developed for the submission to Hoku Materials for review,
comment and approval.

 

5.3 INQUIRY CONTENT

Inquiries will specifically include project name and location, required delivery
date, indicating priorities and delivery sequence, if necessary, quantity and
tag numbers, item description with all relevant specification and code data,
required receipt date for submittal drawings, design calculations and other
vendor data relevant to SS&W needs and those of others, including spare parts
lists and special tools, required number of instruction and operating manuals,
inspection points, and bulk material returned goods provisions, if applicable.

 

5.4 SOLICITATION OF BIDS

Two (2) purchasing methods will be used by SS&W in fulfilling project
requirements, the Formal and Informal Solicitation Method.

 

5.4.1 Formal Solicitation Method

The formal solicitation method will be used for the following items:

 

  •  

Purchases involving items to be furnished in accordance with detailed design or
performance specifications,

 

  •  

Purchases having an estimated value of $50,000 or more.

Use of a formal sealed bid procedure with formal bid openings will not be
imposed on this Project. However, Procurement will follow the general guidelines
of such a procedure.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 62 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

If it becomes necessary to make changes to the technical or commercial
requirements of the Inquiry, once issued, under the formal solicitation method,
such changes shall be documented in the form of a formal written Amendment and
sent to all active Bidders. Its receipt must be acknowledged within the Bidder’s
proposal.

The type and number of Bidders will be determined by the budget value of the
requisition. The following table details the requirements:

 

5.4.2 Informal Solicitation Method

The informal solicitation method may be used for purchases having an aggregate
value of less than $50,000 where there is no cost advantage to offset the
internal administrative costs associated with competitive bidding. The informal
process will not require sealed bids and will allow for submittal by various
methods including fax and email.

 

5.5 RECEIPT, OPENING, AND TRANSMITTAL OF PROPOSALS

Should Engineering be required to review proposals and prepare a Technical
Comparison of Bids, copies of the proposals received will be transmitted to the
Requisitioning Engineer as soon as practicable after bid opening.

 

5.6 SS&W SELECTION

 

5.6.1 Bid Evaluation and Purchase Recommendation

After receipt of proposals, the responsible engineer and Hoku Materials will
jointly review the bids received and select the bidder(s) with the most
competitive proposal(s) to be further considered for evaluation and award.
Discussions with other than the most competitively ranked bidder(s) will be
pursued only in the event of unsatisfactory responses obtained during proposal
clarification.

No information will be provided to any Bidder with respect to its relative
ranking or status during the proposal clarification period.

Procurement shall, when appropriate, prepare the Commercial Comparison of Bids
and Engineering, when appropriate, shall prepare a Technical Comparison of Bids.
Procurement shall coordinate the timely completion of the combined bid
comparison to support a final recommendation for award. In cases where the
procurement is made on a sole source basis, a recommendation memo incorporating
commercial and technical justification shall be prepared and signed-off by the
PPM, Engineering Manager and the Project Manager.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 63 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

Sufficient information will be entered on the Commercial Comparison of Bids to
conclusively support the recommendation. Bidders who failed to respond or
declined to bid will be noted in the “Notes” section of the Commercial
Comparison of Bids.

The name of the recommended Supplier, the total purchase price and the basis for
recommendation shall be entered in the space designated on the Commercial
Comparison of Bids. The Supplier selected must always be technically acceptable
and generally, have offered the most competitive commercial proposal which meets
the quality, price, and delivery requirements of the project. The Commercial and
Technical Comparison of Bids will then been forwarded to Hoku Materials for
signature approval.

Upon approval of the recommended supplier, the requisitioning engineer will
initiate a Purchase Requisition and begin preparation of the conformed
specification when applicable. Once complete, the engineer shall transmit a
sufficient number of conformed specifications and drawings to support the
complete Purchase Order distribution to Procurement.

 

5.7 PURCHASE COMMITMENTS

 

5.7.1 NOTIFICATION OF COMMITMENT

After the required approval for purchase has been received, Hoku Materials or
SS&W acting as agent for Hoku Materials will issue a purchase commitment to the
selected supplier in the form of a hard copy Purchase Order or Letter of Award
(LOA), and, as appropriate, notify the unsuccessful bidders.

Purchase commitments made by a LOA will be confirmed by the issuance of a formal
Purchase Order incorporating all the applicable terms and conditions,
documentation, and specifications, as soon as practicable thereafter. If the
conformed specification is expected to take more than ten (10) days to prepare,
the PPM, with the Project Manager’s approval, may elect to issue the Purchase
Order without the conformed specification. In these instances, the Inquiry
specification shall be referenced in the Purchase Order and the following words
shall be included: “a conformed specification, incorporating all agreed to
technical conditions and technical requirements will be issued shortly via
Purchase Order Revision”. Once ready, the conformed specification will be issued
via a Purchase Order Revision.

 

5.7.2 PURCHASE ORDERS

Confirmation of all purchase awards will be made through the issuance of a
formal Purchase Order document incorporating therein the appropriate procurement
documents and technical specification, standards, agreements, etc., as agreed by
Hoku Materials or SS&W acting as agent for Hoku Materials and the successful
Supplier.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 64 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

Purchase Orders will be issued by either Hoku Materials or SS&W acting as agent
for Hoku Materials and shall require that the vendor request for payment be sent
to Hoku Materials in care of SS&W.

The purchasing documents to be attached to and incorporated in this project’s
Purchase Orders are as follows:

 

  •  

Specifications, Standards, Drawings and Data Sheets

 

  •  

Terms and Conditions of Purchase

 

  •  

Supplemental Terms & Conditions

 

  •  

Special Shipping Instructions, if required

 

  •  

Lien Waiver(s), if required

 

  •  

FTP Site Usage Instructions (if required)

 

  •  

Tax Exemption Certificates (if applicable)

Purchase Orders will include as a minimum the following major commercial
agreements:

 

  •  

Total Purchase Order value

 

  •  

Unit Pricing and extensions for material / equipment Scope of Work

 

  •  

Terms of Payment

 

  •  

Acceptable Commercial deviations

 

  •  

Shipping Terms

 

  •  

Shipping Points

 

  •  

Delivery Date(s)

 

  •  

Ship to Address

 

  •  

Expediting Contacts

 

  •  

Communication channels

 

  •  

A clear statement that SS&W is acting solely in its capacity of agent for Hoku
Materials. SS&W has not assumed and shall not be subject to any liability
whatsoever for the obligations contracted for under the subject Purchase Order.
Vendor agrees to look solely to Hoku Materials for payment and for the
enforcement of any claim or liability whatsoever arising from or in connection
with the Purchase Order.

Formal acceptance of the Purchase Order by Seller will be required by the return
of the signed copy of the executed Purchase Order, when the total value of the
Order is $10,000.00 or more.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 65 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

5.8 CHANGES TO PURCHASE AGREEMENTS

 

5.8.1 CHANGE ORDERS

All changes, including additions and/or deletions that affect the technical
scope of supply as well as the price, delivery schedule, or other commercial
requirements of an existing purchase agreement, must be confirmed through the
issuance of a Change Order. Change Orders will be issued utilizing the same
procedures as for the original Purchase Order. Approvals for Change Orders will
be evidenced by a properly executed Change Order Authorization form.

 

5.8.2 REVISED PURCHASE REQUISITIONS

Modification to the technical requirements of a Purchase Order must be initiated
by the preparation, review, approval and transmittal of a Requisition to the
PPM.

 

5.8.3 PROCUREMENT STATUS REPORT

For tracking procurement activities, a Procurement Status Report is prepared and
maintained for equipment/materials procured for this project.

The Procurement Status Report, issued on a bi-weekly basis, is the
responsibility of the Buyer under the direction of the PPM.

 

6.0 SOURCE INSPECTION

Should Purchase Orders require inspection at the Supplier’s facilities,
inspections will be performed by SS&W inspection personnel and /or engineering
representatives, unless directed otherwise by Hoku Materials. Third party
Inspection personnel may be used when it is cost effective.

The inspection effort will require close coordination between the project
expediter, inspection personnel, requisitioning Engineer and PPM for the
execution of the inspection requirements.

Proper coordination will minimize the chance of misinterpretation of inspection
requirements, ensure speedy resolution of discrepancies encountered during
fabrication and provide on time, up to date inspection results via written
inspection reports to the project.

The objective of the inspection effort is to ensure that all requirements
contained in the Purchase Orders, specifications and drawings are met and that
specified activities in the fabrication cycle, especially witnessed testing of
critical equipment at the specified hold points, are performed to Hoku Materials
and SS&W satisfaction. Inspections will be carried out in accordance with the
Project Inspection Plan.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 66 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

This project’s inspection functions will be performed under the direction of the
Manager of Inspection and PPM as follows:

 

  •  

Assist engineering personnel in developing an effective source inspection
program for inclusion in the procurement specification, e.g., appropriate hold,
notification, witness points, procedures and drawings to be submitted for review
and / or approval, records to be supplied during fabrication etc.

 

  •  

When requested, review bids received to ensure that quality assurance
requirements of the procurement specification have been addressed;

 

  •  

Provide source inspection and expediting services including coordination of
these services.

 

  •  

Where applicable, perform inspections and /or surveillance in Supplier’s
facilities, witness selected tests, verify fabricating procedures, and ensure
that quality and acceptance test requirements are in compliance with the
procurement documents;

 

  •  

Verify, as required, that supplier drawings are of the latest issue, and
reconcile any apparent discrepancies between drawings and specifications before
final inspection;

 

  •  

Verify, witness, or perform inspections, as required by the Inspection Attribute
List, to ensure compliance with specifications;

 

  •  

Prepare and issue Inspection Reports after each visit.

 

  •  

Review documentation / records of inspections and tests required by the
procurement documents prior to release for shipment.

 

6.1 INSPECTION ATTRIBUTE LIST

The basis for inspection of equipment and materials at the Supplier’s facilities
is the Inspection Attribute List, hereinafter “IAL.” The IAL establishes the
inspection attributes to be verified and / or witnessed by the SS&W or Hoku
Materials inspection representative.

The IAL is based on the Purchase Order and all applicable specifications,
drawings and or documents contained therein. When applicable, the IAL shall be
included with the Inquiry package, for equipment and/or materials selected by
the Project as requiring source inspection, to insure that the Supplier quotes
all inspection requirements accordingly. If the Project decides that source
inspection is necessary for equipment and/or materials after the Inquiry has
been issued, the IAL shall be included in the Purchase Order documentation.

The IAL is prepared by the requisitioning engineer who is responsible for all
project related inspection, test and documentation requirements. The Project
Inspection Coordinator assists the requisitioning engineer with review and
concurrence of IAL’S. Once completed and signed, the IAL is given to the PPM for
issue with the Inquiry or Purchase Order package as applicable.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 67 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

6.2 FINAL INSPECTION REPORTS

Final Inspection Reports are to be submitted to Hoku Materials after final
inspection and testing have occurred.

The final Inspection Report will consist of a detailed report of the inspection,
Certificate of Compliance (if required by the technical specification) and
Shipping Release with the following information:

 

  •  

Item Description, P.O. Number and identification of all Revisions issues
thereto,

 

  •  

Equipment / Material Number,

 

  •  

Date and location of inspection.

 

6.4 PROJECT INSPECTION FILES

The Inspection Coordinator will maintain a complete set of the inspection files,
containing all relative inspection IAL’S, reports, submittals and correspondence
relative to all inspection activities for this project.

Upon completion of the project, the Inspection Coordinator will be responsible
for forwarding all of the project inspection files to the PPM for incorporation
into Documentum.

 

6.5 HOKU MATERIALS INSPECTION PARTICIPATION

Hoku Materials may, at their option, participate in the inspection activities
planned for the project. SS&W will advise Hoku Materials in writing prior to the
scheduled date of inspection.

If Hoku Materials does not intend to witness the testing or fails to confirm its
participation, SS&W, unless directed otherwise, maycarry out the inspection of
the equipment/materials without the presence of Hoku Materials inspection
personnel and in accordance with any applicable SS&W contractual
responsibilities.

When Hoku Materials elects not to have inspection representation, a copy of any
SS&W inspection report will be provided to Hoku Materials.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 68 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Procurement Plan

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

6.6 RELEASE FOR SHIPMENT

The Inspection Coordinator will review all previously issued Inspection Reports
to ensure applicable and required inspection attributes have been completed and,
if satisfactory, then issue an Inspection Release form, signifying the release
for shipment of the equipment and or materials is approved. The Inspection
Release form will be issued to the Inspection Coordinator with the final
inspection report. The Inspection Coordinator will forward a copy of the
Inspection Release form to the Project Expeditor. In the event the Purchase
Order requires transportation for heavy lifts and / or oversize loads, the
Project Expediter will forward the Inspection Release form to the traffic
coordinator, for release of the equipment and or materials for shipment.

 

7.0 LOGISTICS

In most cases, it is anticipated that Hoku Materials will elect to have the
equipment manufacturer responsible for delivery to the jobsite. Therefore,
Logistics involvement will be on an as needed basis as determined by the PPM.
The Logistics Representative will, however, be involved on all Purchase Orders
that require heavy lifts, oversize loads and where applicable, items being
imported.

 

8.0 APPROVALS

Formal Purchase Orders will be issued by SS&W acting as an authorized agent for
Hoku Materials. Purchase Orders must be approved and signed by an authorized
representative for Hoku Materials prior to issuance. This procedure also applies
to Change Orders and Letters of Award.

 

9.0 DEVIATIONS OF STANDARD PROCEDURES

The Project will be executed utilizing standard procurement procedures except as
specified in this Procurement Plan.

 

10.0 REPORTS

Procurement shall prepare and issue the following reports to the Project Manager
and appropriate Project personnel:

 

  •  

Purchase Order Register

 

  •  

PO Commitment report

 

  •  

Material Status Reports

 

  •  

Inspection Reports

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 69 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT B

CONTRACT TIME SCHEDULE

The following Contract Time Schedule is attached as Exhibit B to the
Engineering, Procurement and Construction Management Agreement dated as of
August 7, 2007, between HOKU MATERIALS, INC. and STONE & WEBSTER, INC. (the
“Agreement”). Capitalized terms not otherwise defined herein are defined in the
Agreement.

The “Preliminary Reactor Test Demonstration” is scheduled for completion on or
before October 31, 2008. For purposes of the Agreement, the Preliminary Reactor
Test Demonstration means that two or more polysilicon deposition reactors at the
Site are set-up such that they may be put into short term testing and operation
to produce polysilicon (permanent connections, automatic controls, etc. are not
required for this milestone) independent of the full facility.

The “Mechanical Completion” is scheduled to be accomplished on or before
January 31, 2009. For purposes of the Agreement, Mechanical Completion means
that, except for non-critical and punch list items, (i) all production equipment
is substantially installed and checked for alignment, calibration, lubrication,
rotation, and hydrostatic and/or pneumatic pressure integrity; (ii) the
appropriate systems have been flushed and cleaned; and (iii) the Project is
substantially ready to commence commissioning and start-up activities.

“Substantial Completion” (as defined in the Agreement) is scheduled to be
accomplished on or before May 31, 2009.

The inability of the Owner to occupy and use the Project because of failures or
deficiencies arising from (1) Owner furnished equipment or materials or
(2) unperformed work or obligations of the Owner, including acts or omissions of
the Owner’s other contractors and vendors; shall not be a reason for the Owner
to refuse to either extend a milestone date or for Owner to refuse to issue a
milestone certificate deeming the milestone as achieved by Contractor.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit A to Engineering, Procurement & Construction Management Agreement

(Page 70 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT C

SCHEDULE OF INSURANCE

The following Schedule of Insurance is attached as Exhibit C to the Engineering,
Procurement and Construction Management Agreement dated as of August 7, 2007,
between HOKU MATERIALS, INC. and STONE & WEBSTER, INC. (the “Agreement”).
Capitalized terms not otherwise defined herein are defined in the Agreement.

1. Insurance.

1.1. Insurance Requirements. Contractor shall provide and maintain in effect,
from the time of commencement of the Work hereunder, until completion of all
Work, the following amounts and types of insurance:

a) Commercial General Liability with limits of coverage of $2,000,000 general
aggregate, $4,000,000 products/completed operations aggregate, and $1,500,000
personal and advertising injury.

b) Business Automobile Liability insurance covering all owned, hired, and
non-owned vehicles used in the operations of Contractor with limits of coverage
of a Combined Single Limit of $2,000,000 per accident for bodily injury and
property damage.

c) Workers’ Compensation Insurance and/or Longshoremen’s and Harborworkers’
Compensation Insurance as required by law and regulations applicable to and
covering employees of Contractor engaged in the performance of the Services in
compliance with the laws of every state in which the Services is being
performed. Policy must be endorsed to provide Maritime Coverage, Voluntary
Workers’ Compensation and Stop Gap Liability.

d) Employers’ Liability Insurance (Coverage B) with limits of coverage of:
$1,000,000 per accident, bodily injury by accident; $1,000,000 Policy Limit,
bodily injury by disease; and $1,000,000 per employee, bodily injury by disease.

e) Excess Liability with limits of coverage of $10,000,000 each occurrence and
$10,000,000 in the aggregate.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit D to Engineering, Procurement & Construction Management Agreement

(Page 71 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT D

CONTRACTOR’S RATE CLASSIFICATION SCHEDULE

This Contractor’s Rate Classification Schedule is being delivered by Contractor
to Owner pursuant to the Engineering, Procurement and Construction Management
Agreement dated as of August 7, 2007, between HOKU MATERIALS, INC. and STONE &
WEBSTER, INC. (the “Agreement”). Capitalized terms not otherwise defined herein
are defined in the Agreement.

1. Basis for Reimbursement

The Contract Price to be paid by Owner to Contractor shall include the
following:

1.1. Compensation

Compensation for providing the Work shall be billed and paid by Owner per the
attached Job Classification and Compensation Schedule, which shows the fully
computed Base Rate per hour as defined below for each direct labor hour worked
by Contractor’s personnel. In the event Contractor pays for services or goods in
a currency other than the US Dollar, the parties shall use the applicable
exchange rates published by the Wall Street Journal to determine costs resultant
from any currency fluctuations if Contractor’s actual costs cannot be reasonably
determined.

1.2. Base Wages and Salaries of Personnel

The base wages paid to personnel for hours expended on the Work (Base Wages) are
based upon the following.

 

  1. Hourly rate is determined by dividing monthly salary by 173.33, or annual
salary divided by 2080 hours for exempt/salaried employees. Hourly rate for
other employees shall be based on W2 wages.

 

  2. Overtime is paid in accordance with applicable Federal and State laws.

Vacation, sick and holiday pay shall be in accordance with Contractor’s policy
and shall paid by Contractor as part of its 2.35 multiplier referred to in
Paragraph 1.6 below.

1.3. Other Costs and Expenses

Mileage

Long distance automobile travel incurred during performance of the Work will be
billable at the current IRS standard rate, currently $.485 mile.

Postage

Postage is normally covered in overhead and not reimbursable unless authorized
in writing in advance by Owner. Courier services are reimbursable when
authorized by Owner.

Other Travel

Other Travel requested and approved by Owner will be reimbursable at cost in
accordance with the following guidelines: For domestic travel, air travel fares
are limited to coach class; automobile rental rates limited to compact class;
and hotel rates at lowest available for single room, commercial rate when
available. Meal expenses shall be reasonable or at established IRS per diem
rates. For international travel, air travel fares will be at business class.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit D to Engineering, Procurement & Construction Management Agreement

(Page 72 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Consultants

Consultants for work in Contractor’s office, as requested in writing by Owner,
will be billed at Contractor’s cost plus [*].

Miscellaneous and Third Party Costs

 

  •  

Miscellaneous goods and services of a minor nature provided by third party
vendors will be billed at cost. Courier services will be reimbursed at cost when
authorized by Owner. Miscellaneous reimbursable costs shall include: That
portion of insurance and bond premiums required by the Agreement and deductibles
directly attributable to the Project; provided, however, that the cost of such
insurance is not already included in labor and equipment rates.

 

  •  

Sales, use or similar taxes imposed by a governmental authority that are related
to the Work for which Contractor is required to pay.

 

  •  

Fees and assessments for the building permit and for other permits, licenses and
inspections for which the Contractor is required to pay, if any.

 

  •  

Fees of laboratories for tests required by the Contract Documents or requested
by Owner.

 

  •  

Royalties and license fees paid for the use of a particular design, process or
product required by the Contract Documents; the cost of defending suits or
claims for infringement of patent rights arising from such requirement of the
Contract Documents; and payments made in accordance with legal judgments against
the Contractor resulting from such suits or claims and payments of settlements
made with the Owner’s consent. However, such costs of legal defenses, judgments
and settlements shall not be included in the calculation of the TIC.

 

  •  

Data processing costs related to the Work.

 

  •  

Legal, mediation and arbitration costs, including attorneys’ fees, other than
those arising from disputes between the Owner and Contractor, reasonably
incurred by the Contractor in the performance of the Work, including, but not
limited to costs incurred in assisting Owner in defense of claims from other
contractors and suppliers. However, such costs of legal defenses, judgments and
settlements shall not be included in the calculation of the TIC.

 

  •  

Expenses incurred in accordance with the Contractor’s standard personnel policy
for relocation and temporary living allowances of personnel required for the
Work.

 

  •  

Design Builder’s capital expenses, including interest on the Contractors capital
employed for the Work to the extent that Contractor is not kept cash neutral,
which would include interest on any late payments.

 

  •  

Other costs incurred in the performance of the Work if and to the extent
approved by the Owner.

 

  •  

Costs due to emergencies incurred in taking action to prevent threatened damage,
injury or loss in case of an emergency affecting the safety of persons and
property.

 

  •  

Costs of temporary Site facilities (e.g. office trailers, etc.), power, phone,
water, sanitary facilities, costs of fuel, oil, grease, small tools,
scaffolding, welding rod, gasses, tarps, ice, drinking water, first aide
supplies, hardhats, safety glasses, ear protection, fall protection, all
necessary personal protection equipment, cleaning supplies, batteries, safety
awards and approved safety incentives, other consumables used or expended in the
performance of the Work.

1.5 Bulk Materials

If Contractor is requested to provide bulk materials or equipment as part of its
Work, Owner and Contractor shall negotiate a mutually acceptable fee to cover
Contractor’s overhead and profit commensurate with the work requested.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit D to Engineering, Procurement & Construction Management Agreement

(Page 73 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

1.6. Payroll Burdens and Overhead

Payroll burdens include payroll taxes; workers’ compensation and employer’s
liability insurance; and group life, hospital and medical insurance for
Contractor’s employees;

Overhead costs include general accounting, personnel, legal and sales expenses,
readiness to serve, rent, utilities, office furniture, fixtures and supplies,
general insurance, and other indirect costs comprising Contractor’s general
office overhead and administrative costs.

Contractor’s Payroll Burdens and Overhead will be billed at 2.35 times all Base
Wages actually expended by Contractor’s employees on the Work.

In the event the total amount billed by Contractor to Owner for the Work exceeds
the Target Price, the Payroll Burden and Overhead Rate for Contractor’s
employees will be reduced to 2.1 times all Base Wages on the incremental amounts
in excess of the Target Price.

1.7. Contract (Agency) Personnel

In the event Contractor shall use any contract (agency) personnel in the
performance of its Work, Contract/agency personnel shall billed at 1.5 times the
invoice amount received from agency. In the event that the cost of Contractor’s
Work exceeds the Target Price in the aggregate, contract/agency personnel shall
be billed at 1.25 times the invoice amount received from the agency on the
incremental amounts in excess of the Target Price aggregate.

1.8. High Value Engineering

Should Owner and Contractor agree to have any of the Work performed at
Contractor’s high value engineering center in India, such Work shall be billed
at a flat rate of [*] per man hour, which includes Payroll Burden and Overhead.

1.9. Fee

Contractor’s Fee, or profit, is applied to the total of all costs of the Work
outlined in 1.1 through 1.8 above. For all Work, Contractor’s Fee rate shall be
[*] and shall be limited to the those billings that fall within the Target Price
billed to Owner for the Work (inclusive of the applicable Fee). Thereafter,
Contractor’s Fee shall be reduced to zero.

2. Incentives

In addition to the Compensation to Contractor as outlined in Section 1,
Contractor shall be eligible for certain incentives as outlined in Addendum 1 to
this Exhibit D which is attached hereto. Such incentives shall be in addition to
the compensation outlined above.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit D to Engineering, Procurement & Construction Management Agreement

(Page 74 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Job Classification and Base Compensation Schedule

for Hoku Materials

(Confidential)

The attached Job Classification and Base Compensation Schedule is being
delivered by Contractor to Owner pursuant to the Engineering, Procurement and
Construction Management Agreement dated as of August 7, 2007, between HOKU
MATERIALS, INC. and STONE & WEBSTER, INC. (the “Agreement”). Capitalized terms
not otherwise defined herein are defined in the Agreement.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit D to Engineering, Procurement & Construction Management Agreement

(Page 75 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Rate Classification Schedule

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

STONE & WEBSTER

RATE CLASSIFICATION SCHEDULE

 

     SSW Salary Ranges        20th/80th Percentile        Low     High  

Y

   $ [ *]   $ [ *]

X

   $ [ *]   $ [ *]

W

   $ [ *]   $ [ *]

V

   $ [ *]   $ [ *]

U

   $ [ *]   $ [ *]

T

   $ [ *]   $ [ *]

S

   $ [ *]   $ [ *]

R

   $ [ *]   $ [ *]

Q

   $ [ *]   $ [ *]

P

   $ [ *]   $ [ *]

O

   $ [ *]   $ [ *]

N

   $ [ *]   $ [ *]

M

   $ [ *]   $ [ *]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit D to Engineering, Procurement & Construction Management Agreement

(Page 76 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Rate Classification Schedule

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

Classification

  

Representative Titles

Y    CAE Analyst 4-5, Construction Engineer 5, Construction Engineer Mgr 2-5,
Construction Mgr 3-5, Construction Site Mgr 2-5, Director, Engineer 5-6,
Engineering Mgr 3-5, Engineering Technologist 4-6, Estimating Mgr 3-4,
Maintenance Site Mgr 3, Project Controls Mgr 3-5, Project Engineer 5-6, Project
Mgr 2-5, QA Mgr 3-5, Senior Director, Sourcing Mgr 3-5, Subcontract Admin Mgr
4-5 X    Admin Mgr 2, CAE Analyst 3, Construction Engineer 4, Construction mgr
2, Construction Site Mgr 1, Cost Analyst 5, Designer 2, Engineering Mgr 2,
Estimating Mgr 2, Estimator 5, Materials Mgr 3, Project Controls Mgr 2, Project
Engineer 4, QA Mgr 2, Scheduler 5, Site Superintendent 3, Subcontract Admin Mgr
3 W    Construction Engineer 3, Construction Mgr 1, Cost analyst 4, Designer
Project 1, Designer 4, Engineer 4, Estimator 4, Field Engineer 4, Project
Controls Cost Scheduling 4, Project Accounting Mgr 1, Project Controls Mgr 1,
Project Engineer 3, Project Mgr 1, Scheduler 4, Site Superintendent 2,
Subcontract Admin Mgr 2 V    Construction Engineer 2, Construction Field Mgr 3,
Consultant 3, EH&S Mgr 1, Engineer 3, Estimator 3, Field Engineer 3, Project
Accountant 4, Scientist 4 U    Admin Mgr 1, Consultant 6, Consulting Mgr 2-4,
Cost Analyst 3, Designer 3, EH&S Specialist 3, Project Controls Cost Scheduler
3, Project Accountant 3, QA Specialist 3 T    Construction Engineer 1,
Construction Field Mgr 2, Drafter 4, EH&S Specialist 2, QC Mgr 1, Scheduler 3,
Subcontract Admin 3 S    CAE Analyst 2, Construction Tech Support 4, Consultant
5, Cost Analyst 2, Estimator 2, Field Engineer 1, Project Accountant 2, QA
Specialist 2, Scientist 3, Technician 4 R    Designer 2, Drafter 3, Engineer 2,
Materials Management 1, Project Controls Scheduler 2, QC Coordinator 2,
Subcontract Admin 2 Q    Admin Exec Assistant 4, EH&S Specialist 1, Scientist 2,
Subcontract Administrator 1 P    Admin Assistant 3, Consultant 4, Cost Analyst
1, Designer 1, Drafter 2, Engineer 1, Estimator 1, Project Controls Scheduler 1,
Project Accountant 1, QC Coordinator 1, Technician 3 O    Admin Assistant 2,
Estimating Clerk 2, QC Tech 3, Sourcing Clerk 3, Subcontract Assistant 2,
Technician 2 N    Admin Assistant 1, Clerical Assistant 2, Drafter 1, Project
Controls Assistant 1, Subcontract Assistant 1, Technician 1 M    Clerical
Assistant 1, Records Mgmt Specialist 1-2, Student CO-OP/Intern

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit D to Engineering, Procurement & Construction Management Agreement

(Page 77 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Rate Classification Schedule

Hoku Materials Polysilicon Plant

Pocatello, Idaho

  LOGO [g12099img001.jpg]

 

Notes:

 

  1. The above are based (W-2) rates valid through December 31, 2007.

 

  2. The above rates are for all time expended by Stone & Webster and affiliated
company personnel in performance of the Work or while traveling related to the
Work and are based on a 9/80 work week.

 

  3. Overtime authorized by the client will be paid on straight time rates for
all exempt employees and on a one and one-half (1 1/2 ) times the regular hourly
rates for all non-exempt employees

 

  4. The job descriptions above are representative of the positions in each of
our current Position Classification Codes.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit D to Engineering, Procurement & Construction Management Agreement

(Page 78 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

ADDENDUM 1 TO EXHIBIT D

This Addendum 1 to Exhibit D of the Engineering, Procurement and Construction
Management Agreement dated as of August 7, 2007, between HOKU MATERIALS, INC.
and STONE & WEBSTER, INC. (the “Agreement”), to which this Addendum is attached
is hereby incorporated into the Agreement. Capitalized terms not otherwise
defined herein are defined in the Agreement.

As an incentive for Contractor to perform to meet the tight construction
schedule, and to minimize cost to Owner, Contractor shall be paid the following
fees, which are in addition to those outlined in Exhibit D.

Total Cost Incentive

The total installed cost (TIC) target for Owner to complete the Project is $260
million. The TIC shall include all costs incurred by Owner in the construction
of the Project including procured material and equipment and cost of other
contractors performing work on the Project, and all fees, costs and expenses
incurred in accordance with Contractor’s Work pursuant to Sections 1 and 2 of
Exhibit D, all of Contractor’s Work, and all incentive payments that may be paid
to Contractor pursuant to this Addendum 1. The TIC shall specifically exclude
“soft costs” incurred by Owner, which shall include, but not be limited to,
interest expense, loan fees, legal fees, and labor costs incurred by Owner. The
TIC and Target Price shall be adjusted pursuant to ARTICLE 6.3 and ARTICLE 8 of
the Agreement for any approved Change Orders plus the following:

 

•  

Increase in foreign exchange costs that actually increase the TIC or Target
Price of the Project

 

•  

All taxes, duties, or other Government imposts not reasonably foreseeable that
actually increase the TIC or Target Price of the Project

 

•  

All increases in transportation costs that are not reasonably foreseeable and
that actually increase the TIC or Target Price of the Project

 

•  

All increases in costs of insurance for the Project that are not reasonably
foreseeable and actually increase the TIC or Target Price of the Project

 

•  

All costs or delays which results from an event of Force Majeure or Owner acts
and omissions

 

•  

Any increases in equipment costs above the original budget

 

•  

The cost of theft and/or vandalism not recoverable from insurance and not due to
the negligent or reckless acts of Contractor, or Contractor’s failure to secure
and protect the Project from theft and vandalism

In the event Owner’s TIC is less than the target TIC, as adjusted herein,
Contractor shall be entitled to a Cost Incentive equal [*] of the savings, up to
a maximum incentive to Contractor of [*].

In the event that the cost of Contractor’s Work is less than $41,500,000
(“Target Price”), Contractor shall be entitled to an additional Cost Incentive
equal to [*] of the savings, up to a maximum incentive of [*].

Schedule Incentive

Based upon equipment lead time, construction and permitting, the date for
Substantial Completion (as defined in the Agreement) is May 31, 2009 (the
“Substantial Completion Date”). However, it is Owner’s desire to achieve the
Preliminary Reactor Installation (as defined on Exhibit B to the Agreement) by
October 31, 2008 (the “Preliminary Reactor Installation Date”), the Mechanical
Completion (as defined

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit D to Engineering, Procurement & Construction Management Agreement

(Page 79 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

on Exhibit B to the Agreement) by January 31, 2009 (the “Mechanical Completion
Date”). In the event the Preliminary Reactor Installation, the Mechanical
Completion or the Substantial Completion shall occur on or before the respective
dates set forth above, Contractor shall be entitled to a “Schedule Incentive”
equal to [*] for each such milestone. However, after the date of each such
completion date, the applicable Schedule Incentive shall be reduced by [*] per
day for every day the Preliminary Reactor Installation, the Mechanical
Completion or the Substantial Completion, as applicable, is not achieved.
However, in no event shall the Schedule Incentive be reduced below zero. The
scheduled completion dates outlined above shall be adjusted pursuant to ARTICLE
6.3 of the Agreement and pursuant to ARTICLE 8 of the Agreement for any approved
Change Orders

It is understood by both Parties that the TIC, Target Prcie, and Schedule
Incentives outlined above are only intended to provide an incentive for
Contractor to put forth extra efforts to minimize Project costs and meet the
Contract Time Schedule. In no event, however, does Contractor represent or
warrant to Owner that the TIC, Target Price, or the Contract Time Schedule will
be achieved, and Contractor shall be paid for the Work pursuant to the Agreement
regardless of the actual results of the TIC, Target Price, and/or Contract Time
Schedule.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit D to Engineering, Procurement & Construction Management Agreement

(Page 80 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT E

CONSENT AND AGREEMENT

This CONSENT AND AGREEMENT, dated as of [            ], 2007 (as amended,
restated, supplemented or otherwise modified from time to time, this “Consent”),
is entered into by and among [            ], a [            ] (together with its
successors and assigns, the “Contracting Party”), HOKU MATERIALS, INC., a
Delaware corporation (together with its successors and assigns, the “Borrower”),
and [            ], in its capacity as Collateral Agent for the Secured Parties
(as defined below) (together with its successors, designees and assigns in such
capacity, the “Agent”) under the Intercreditor Agreement (as defined below).

RECITALS

A. The Borrower has entered into a Credit Agreement, dated as of [            ],
2007 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among the Borrower, the financial
institutions from time to time parties thereto as lenders, and [            ],
as administrative agent (the “Administrative Agent”).

B. The Contracting Party has entered into [            ], dated as of
[            ], 2007, (as amended, restated, supplemented or otherwise modified
from time to time, the “Contract”), with the Borrower.

C. The Borrower intends to finance certain costs in connection with the
development, construction, operation, maintenance and ownership of a polysilicon
producing processing plant with a nominal capacity of 2,000 metric tons per
year, located in Pocatello, Idaho (the “Project”), with funds borrowed by the
Borrower pursuant to the terms of the Credit Agreement.

E. As collateral security for all obligations of the Borrower to the Secured
Parties (as defined below), the Borrower has, inter alia, assigned all of its
rights, title and interest (the “Assigned Interests”) in, to and under the
Contract to the Agent pursuant to a Security Agreement, dated as of
[            ], 2007 (as amended, restated, supplemented or otherwise modified
from time to time, the “Security Agreement”), made by the Borrower in favor of
the Agent for the benefit of certain secured parties described therein (the
“Secured Parties”) and in that certain Collateral Agency and Intercreditor
Agreement, dated as of [            ], 2007 (as amended, restated, supplemented
or otherwise modified from time to time, the “Intercreditor Agreement”), among
the Borrower, Hoku Materials Holdings, Inc., the Agent, the Administrative
Agent, the Contracting Party and the other Secured Parties party thereto.

F. Pursuant to the terms of the Intercreditor Agreement, the Secured Parties
have appointed the Agent as collateral agent on their behalf and authorized the
Agent to take certain actions and exercise such powers under the Secured
Obligation Documents (as defined in the Intercreditor Agreement) as are provided
for therein.

G. The Borrower has requested that the Contracting Party and the other parties
hereto execute and deliver this Consent in fulfillment of certain obligations of
the Borrower under the Credit Agreement.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit E to Engineering, Procurement & Construction Management Agreement

(Page 81 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Consent and Agreements.

(a) Subject to the terms and conditions of this Consent, the Contracting Party
acknowledges and consents to the assignment as collateral security to the Agent,
for the benefit of the Secured Parties, of the Assigned Interests. The
Contracting Party further acknowledges the right of Agent or any designee of
Agent, in exercise of Agent’s rights and remedies as a secured creditor of
Borrower, to make all demands, give all notices, take all actions and exercise
all rights of Borrower under the Contract.

(b) The Agent shall be entitled (but not obligated) to cure any defaults of the
Borrower under the Contract in accordance with the provisions hereof. Upon
receipt by the Contracting Party of written notice from the Agent, the
Contracting Party agrees to (i) accept such cure by the Agent and, subject to
the terms and conditions of the Contract and cure of such defaults, to render to
the Secured Parties all performance due by it under the Contract and this
Consent, and (ii) act solely on the instructions of the Agent, not the Borrower,
with respect to the exercise of the Borrower’s rights under the relevant
Contract. The Contracting Party agrees to make all payments to be made by it
under the Contract directly to the Agent for the benefit of the Secured Parties
upon receipt of the Agent’s written instructions to do so and any such payments
made to the Agent by the Contracting Party shall be deemed to have been made by
the Contracting Party in fulfillment of the Contracting Party’s obligations to
the Borrower under the Contract.

(c) In all cases except as provided in the Contract or required by law, and in
accordance with Section 1(e) hereof, the Contracting Party will not, without the
prior written consent of the Agent (such consent not to be unreasonably
withheld), (i) cancel or terminate the Contract or suspend performance of its
services thereunder, or consent to or accept any cancellation, termination or
suspension thereof by the Borrower, (ii) amend the Contract [NOTE: Exceptions
will be limited to Change Orders otherwise permitted under the Agreement], or
(iii) sell, assign or otherwise dispose (by operation of law or otherwise) of
any part of its rights, title or interest in the Contract. The Borrower agrees
to deliver copies of all notices of default, notices of the suspension of
performance by Contracting Party, notices of force majeure or requests for
change orders delivered by Contracting Party to Borrower under or pursuant to
the Contract to the Agent promptly upon delivery thereof.

(d) The Contracting Party will not terminate or suspend performance of the
Contract on account of any default or breach of the Borrower thereunder without
written notice to the Agent and first providing to the Agent (i) 30 days from
the date notice of default or breach is delivered to the Agent to cure such
default if such default is the failure to pay amounts to the Contracting Party
which are due and payable under the Contract, or (ii) a reasonable period, but
not fewer than 60 days, to cure such breach or default if the breach or default
cannot be cured by the payment of money to the Contracting Party so long as the
Agent, the Borrower or their respective designee shall have commenced to cure
the breach or default promptly following such notice and in any case within such
60-day period and thereafter diligently pursues such cure to completion (but in
any event within not more than 120 days) and during such cure period performs
all monetary obligations under the Contract and all other obligations under the
Contract are performed by the Borrower or the Agent or their respective
designees. For the avoidance of doubt and solely for the purposes of the
preceding sentence, amounts not paid and subject to a dispute in good faith by
the Borrower shall not be deemed to be a payment default. The Contracting Party
shall not hinder the Agent’s or its designees’ efforts, and shall provide
reasonable cooperation to the Agent and its designees, in effecting any cure of
any default or breach of the Borrower under the Contract. Except in the event of
a payment default under the Contract, if possession of the Project is necessary
to cure such breach or default, and the Agent or its designees or assignees
declares the Borrower in default under the Credit Agreement and within the
60-day period described above commences foreclosure proceedings, the Agent

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit E to Engineering, Procurement & Construction Management Agreement

(Page 82 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

or its designees or assignees shall be allowed a reasonable period to complete
such proceedings so long as (A) the Agent proceeds diligently and in good faith
to do so and during such period performs all monetary obligations under the
Contract, and (B) all other obligations under the relevant Contract are
performed by the Borrower or the Agent or their respective designees. If the
Agent or its designees or assignees are prohibited by any court order or
bankruptcy or insolvency proceedings from curing the default or from commencing
or prosecuting foreclosure proceedings, the foregoing time periods shall be
extended by the period of such prohibition so long as (1) the Agent proceeds
diligently and in good faith to address such impediments and during such period
performs all monetary obligations under the Contract, and (2) all other
obligations under the Contract are performed by the Borrower or the Agent or
their respective designees. The Contracting Party consents to the transfer of
the Borrower’s interest under each Contract to the Agent or any purchaser,
successor, assignee and/or designee (a “Subsequent Transferee”) of the Assigned
Interests at a foreclosure sale by judicial or nonjudicial foreclosure and sale
or by a conveyance by the Borrower in lieu of foreclosure and agrees that,
notwithstanding any provision of the Contract to the contrary, upon such
foreclosure, sale or conveyance, the Agent or such Subsequent Transferee shall
be substituted for the Borrower under the Contract and the Contracting Party
(a) shall recognize the Agent or the Subsequent Transferee, as the case may be,
as its counter-party under the Contract, and (b) perform its obligations under
the Contract in favor of the Agent or the Subsequent Transferee, as the case may
be; provided that the Agent or such Subsequent Transferee (i) has elected to
assume the rights and obligations of the Borrower (including the obligation to
cure any then existing payment and performance defaults, but excluding any
obligation to cure any then existing performance defaults which by their nature
are incapable of being cured and which default that is incapable of being cured
does not materially and adversely affect the rights of the Contracting Party
under the Contract) under the Contract, and (ii) would reasonably be expected to
have the capability to perform the Borrower’s obligations under the Contract.

(e) Subject to payment of all amounts due and unpaid to the Contracting Party
and cure of all then existing payment and performance defaults, but excluding
any obligation to cure any then existing performance defaults which by their
nature are incapable of being cured and which default that is incapable of being
cured does not materially and adversely affect the rights of the Contracting
Party under the Contract, in the event the Contract is rejected or terminated by
a trustee or debtor in possession in any bankruptcy or insolvency proceeding, or
if the Contract is terminated for any reason other than a default which could
have been but was not cured by the Agent as provided in Section 1(e) hereof, and
if, within 45 days after such rejection or termination, the Agent shall so
request, the Contracting Party shall execute and deliver to the Agent a new
Contract having substantially identical terms to the Contract (subject to any
conforming changes necessitated by the substitution of parties and such changes
as may be necessary to compensate the Contracting Party for schedule and cost
adjustments resulting from the passage of time).

(f) In the event the Agent or its designees or assignees elect to perform the
Borrower’s obligations under a Contract or a new Contract is entered into as
provided above in Sections 1(e) or (f), respectively, the liability of the
Agent, or its designees or assignees, as the case may be, to the Contracting
Party for the performance of obligations under such Contract, and the sole
recourse of the Contracting Party in seeking the enforcement of such
obligations, shall be limited to such parties’ rights, title and interest in the
Project.

(g) Except as provided in Sections 1(e), (f) and (g) above, neither the Agent,
its designees or assignees shall have any obligation or liability under the
Contract, nor shall the Agent, its designees or assignees be obligated to
perform any of the obligations or duties of the Borrower under the Contract or
to take any action or collect or enforce any claim for payment or performance of
the Assigned Interests.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit E to Engineering, Procurement & Construction Management Agreement

(Page 83 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Within 30 or 60 days, as the case may be pursuant to Section 1(e), of being
notified by the Contracting Party that a Borrower default or breach has occurred
under the Contract, the Agent shall notify the Contracting Party of its intent
whether or not to cure any such Borrower default or breach. In the event the
Agent fails to notify the Contracting Party within the time period described in
the foregoing sentence that the Agent will cure such default or breach, the
Contracting Party shall be entitled to assume that the Agent has elected not to
cure such default or breach and the Contracting Party may then exercise all
rights that the Contracting Party would have under the Contract, without regard
to the provisions of this Consent. In the absence of such notice, no performance
by the Agent, its designees or assignees under or pursuant to this Consent or
otherwise (whether to cure a Borrower default or exercise rights under any
provision hereof or otherwise) shall be construed as an assumption by the Agent,
its designees or assignees of the obligations and duties of the Borrower under
the Contract, unless otherwise expressly agreed in writing by the Agent, its
assignees or designees, as the case may be. The Agent shall have the right to
assign all or a pro rata interest in a Contract or a new Contract entered into
pursuant to Section 1(f) to a person or entity to whom the Project is
transferred, provided such transferee (i) assumes the obligations of the
Borrower (or the Secured Parties) under such Contract and cure of any material
defaults under such Contract has been effected as provided herein, and
(ii) would reasonably be expected to have the capability to perform the
Borrower’s obligations under such Contract. Upon such assignment, the Agent and
the Secured Parties (including their agents and employees) shall be released
from any further liability thereunder to the extent of the interest assigned.

2. Borrower’s Acknowledgment. The Borrower acknowledges and agrees that the
Contracting Party is authorized to act in accordance with the Agent’s exercise
of the Borrower’s rights in accordance with this Consent, and the Contracting
Party may rely on any notice or instruction by the Agent in the purported
exercise of the Agent’s rights and remedies hereunder.

3. Legal Opinion. The Contracting Party hereby agrees to deliver to the Agent a
legal opinion (which may be from a senior in-house counsel), dated as of the
dated hereof, substantially in form attached hereto as Addendum 1.

4. Payment of Monies. The Contracting Party hereby agrees to make all payments
to be made by it to the Borrower under the Contract by wire transfer directly
to:

(a) for all payments not covered by clause (b) hereof:

[                                  ]

ABA [                        ]

[                                  ]

Account Number: [            ]

FFC: Account No. [            ]

REF: [Hoku Materials] Revenue Account; or

(b) for all payments of liquidated damages and insurance proceeds:

[                              ]

ABA [                    ]

[                              ]

Account Number: [            ]

FFC: Account No. [            ]

REF: [Hoku Materials] Loss Proceeds Account,

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit E to Engineering, Procurement & Construction Management Agreement

(Page 84 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

and any notices to [Depositary Bank] may be given to

the following address:

[                        ]

[                        ]

[                        ]

[                        ]

Attn: [                            ]

Telephone: [                            ]

Facsimile: [                            ]

Notwithstanding the foregoing, (i) if the Agent shall notify the Contracting
Party in writing that an Event of Default under the Credit Agreement has
occurred and is continuing, the Contracting Party shall make all payments to be
made by it to the Borrower under the Contract directly to the Agent, for the
benefit of the Secured Parties, to an account designated by the Agent in such
written notice, and (ii) if any person has elected to become a Subsequent
Transferee, then the Contracting Party shall make all payments to be made by it
to the Borrower under the Contract directly to such Subsequent Transferee. Any
payments made by the Contracting Party as provided under this Section 4 shall be
deemed to have been made by the Contracting Party in fulfillment of the
Contracting Party’s obligations under the Contract.

5. Representations and Warranties. The Contracting Party hereby represents and
warrants, for the benefit of the Agent and the Secured Parties, as of the date
hereof, that:

(a) it (i) is duly organized, validly existing and in good standing under the
laws of [            ], and (ii) has all requisite organizational power and
authority necessary to execute, deliver and perform its obligations under this
Consent and the Contract;

(b) the execution, delivery and performance by the Contracting Party of the
Contract and this Consent have been duly authorized by all necessary corporate
action, and do not and will not require any further consents or approvals which
have not been obtained, or violate any provision of any law, regulation, order,
judgment, injunction or similar matters or breach any agreement presently in
effect with respect to or binding on the Contracting Party, except for such
breaches, defaults, or violations as will not, either individually or in the
aggregate, result in a material adverse effect on the ability of the Contracting
Party to perform its obligations under this Consent or the Contract;

(c) each of this Consent and the Contract constitutes legal, valid and binding
obligations of the Contracting Party, enforceable against the Contracting Party
in accordance with their respective terms, except to the extent that
enforceability may be limited by applicable bankruptcy, insolvency, moratorium,
reorganization or other similar laws affecting the enforcement of creditors’
rights or by the effect of general equitable principles (regardless of whether
such enforceability is considered in a proceeding in equity or at law);

(d) no authorizations, approvals or consents of any governmental or regulatory
authority or agency or any other person, and no filings or registrations with
any governmental authority or agency, are necessary for the execution, delivery
or performance by the Contracting Party of this Consent, or for the validity or
enforceability thereof, except for any authorizations, approvals, consents or
filings which (i) have been made or obtained prior to the date hereof and are in
full force and effect, or (ii) are obtainable in the ordinary course of business
and are set forth on Addendum 2 to this Consent;

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit E to Engineering, Procurement & Construction Management Agreement

(Page 85 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

(e) except pursuant to this Consent and as expressly set forth in the Contract,
the Contracting Party has not consented to any pledge, assignment or other
transfer of any interest in the Contract;

(f) the Contract is in full force and effect and has not been amended,
supplemented or modified (except as otherwise disclosed in writing to the
Agent); and

(g) the Borrower has fulfilled all of its material obligations which are
currently due under the Contract, and there are no breaches or unsatisfied
conditions presently existing (or which would exist after the passage of time
and/or giving of notice) that would allow the Contracting Party to terminate the
Contract.

6. Limitation of Liability. The Contracting Party shall have no liability under
this Consent to the Borrower. With respect to any undertaking by the Contracting
Party which is susceptible to enforcement by specific enforcement as described
in Section 7, where the Agent would receive the full benefit of this Consent
through such specific performance, the Agent shall limit its remedy to specific
performance. With respect to any other undertaking, acknowledgment,
representation and warranty or other provision of this Consent, the Agent’s
remedies shall not be so limited, provided that the Agent and the Borrower agree
that the Contracting Party’s aggregate liability for monetary damages under this
Consent and the Contract shall be limited as provided in the Contract. Under no
circumstances shall the Contracting Party have any liability for any punitive,
exemplary, consequential, indirect, incidental, or special damages (including by
way of example, but not by way of limitation, loss of profits, nonpayment of
principal or interest on loans, and cost of capital under the Credit Agreement).

7. Specific Performance. The Contracting Party acknowledges and agrees that the
Borrower, the Agent, the Secured Parties and any Subsequent Transferee may be
damaged irreparably in the event any of the provisions set forth in Sections 1
and 4 of this Consent (the “Applicable Provisions”) are not performed in
accordance with their specific terms or are otherwise breached. Accordingly, the
Contracting Party agrees that the Borrower, the Agent and/or any Subsequent
Transferee may seek to enforce specifically this Consent and the Applicable
Provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties hereto and the matter hereof
(subject to the provisions set forth in Section 9), in addition to any other
remedy to which it may be entitled, at law or in equity.

8. Governing Law. This Consent shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York, United States
of America, excluding its conflicts of law provisions (other than Sections
5-1401 and 5-1402 of the General Obligations Law of the State of New York).

9. Submission to Jurisdiction. The parties hereto submit to the nonexclusive
jurisdiction of the United States District Court for the Southern District of
New York and of any New York State court sitting in New York City for purposes
of all legal proceedings arising out of or relating to this Consent or the
transactions contemplated hereby. Each of the parties hereto irrevocably waives,
to the fullest extent permitted by law, any objection which it may now or
hereafter have to the laying of the venue of any such proceeding brought in such
a court and any claim that any such proceeding brought in such a court has been
brought in an inconvenient forum.

10. Counterparts. This Consent and any amendments, waivers, consents or
supplements hereto or in connection herewith may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document.

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit E to Engineering, Procurement & Construction Management Agreement

(Page 86 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

11. Severability. In case any one or more of the provisions contained in this
Consent should be invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions shall not in
any way be affected or impaired thereby.

12. Amendment, Waiver. Neither this Consent nor any of the terms hereof may be
terminated, amended, supplemented, waived or modified except by an instrument in
writing signed by the Contracting Party, the Borrower and the Agent.

13. Notices. All notices required or permitted hereunder shall be in writing and
shall be effective (a) upon receipt if hand delivered, (b) upon receipt if sent
by facsimile and (c) if otherwise delivered, upon the receipt thereof. Any such
notices to the Contracting Party or the Borrower shall be delivered to their
respective addresses as specified in the Contract. Any such notices to the Agent
shall be addressed as follows:

[                            ]

[                            ]

[                            ]

Attn: [                            ]

Telephone No.: [                            ]

Telecopy No.: [                            ]

If any notice is tendered to an addressee and the delivery thereof is refused by
such addressee, such notice shall be effective upon such tender. Any party shall
have the right to change its address for notice hereunder to any other location
within the continental United States by providing 30 days’ notice to the other
parties in the manner set forth hereinabove.

14. Third Party Beneficiaries. This Consent and the representations, covenants
and agreements contained herein are and shall be held to be for the sole benefit
of the parties hereto and the Secured Parties, and their respective successors
and assigns.

15. Interpretation. All references in this Consent to any document, instrument
or agreement (a) shall include all exhibits, schedules and other attachments
thereto, and (b) shall include all documents, instruments or agreements issued
or executed in replacement thereof in accordance with the terms thereof.

[SIGNATURE PAGE FOLLOWS]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit E to Engineering, Procurement & Construction Management Agreement

(Page 87 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

IN WITNESS WHEREOF, the parties hereto, by their officers duly authorized,
intending to be legally bound, have caused this Consent and Agreement to be duly
executed and delivered as of the date first above written.

HOKU MATERIALS, INC,

By:

Name:

Title:

[                                         ]

By:

Name:

Title:

[                            ],

as Agent for the Secured Parties

By:

Name:

Title:

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit E to Engineering, Procurement & Construction Management Agreement

(Page 88 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

ADDENDUM 1 TO EXHIBIT E

FORM OF OPINION OF CONTRACTING PARTY’S COUNSEL

[Letterhead of                             ]

        [Date]

[Agent]

[                        ]

[                        ]

[                        ]

Ladies and Gentlemen:

[We/I] have acted as counsel for [                    ], a
[                    ] (the “Company”), in connection with that certain
[Contract and Consent] (collectively, the “Contracts”). Capitalized terms used
and not otherwise defined herein shall have the respective meanings specified in
the Consent.

This letter is being delivered to you in satisfaction of the condition set forth
in Section 3 of the Consent.

In this connection, [we/I] have examined such certificates of public officials,
certificates of officers of the Company and copies certified to [our/my]
satisfaction of corporate documents and records of the Company and of other
papers, and have made such other investigations, as [we/I] have deemed relevant
and necessary as a basis for [our/my] opinions hereinafter set forth. [We/I]
have relied upon such certificates of public officials and of officers of the
Company with respect to the accuracy of material factual matters contained
therein which were not independently established.

Based on the foregoing, it is [our/my] opinion that:

1. The Company is a corporation duly incorporated and validly existing in good
standing under the laws of [            ].

2. The Contracts have been duly authorized by all requisite corporate action and
duly executed and delivered by authorized officers of the Company, and are valid
obligations of the Company, legally binding upon and enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by (a) bankruptcy, insolvency, reorganization or other similar
laws affecting the enforcement of creditors’ rights generally, and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

3. The execution and delivery of the Contracts, and fulfillment of and
compliance with the respective provisions of the Contracts, do not conflict
with, or result in a breach of the terms, conditions or provisions of, or
constitute a default under, or result in any violation of, or result in the
creation of any lien upon any of the properties or assets of the Company
pursuant to, or require any authorization, consent, approval, exemption, or
other action by or notice to or filing with any court, administrative or
governmental body or other person or entity pursuant to, the charter or by-laws
of the Company, any applicable law, statute, rule or regulation or (insofar as
is known to us after having made due inquiry with respect thereto) any
agreement, instrument, order, judgment or decree to which the Company is a party
or otherwise subject.

Very truly yours,

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit E to Engineering, Procurement & Construction Management Agreement

(Page 89 of 90)



--------------------------------------------------------------------------------

Execution Copy

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

ADDENDUM 2 TO EXHIBIT E

AUTHORIZATIONS AND APPROVALS

[Contracting Party to provide, if any]

 

CONTRACTOR INITIALS & DATE: /s/ SNR 8/7/07           OWNER INITIALS & DATE: /s/
DS 8/7/07    

Exhibit E to Engineering, Procurement & Construction Management Agreement

(Page 90 of 90)